The next item is the oral question to the Commission by Joseph Daul and Jean-Claude Fruteau, on behalf of the Committee on Agriculture and Rural Development, on the forthcoming reform of the common organisation of the markets in sugar (B6-0013/2005).
Mr President, as a member of the Committee on Agriculture and Rural Development and as a sugar producer and grower, I will not be taking part in the final vote today. However, I will take part in the debate. That does not necessarily apply to the Commission proposals when they come out. But today I will not be voting in the final vote.
I take note of what you have said.
Mr President, Commissioner, Mr Fruteau, I shall be very brief, because I am anxious to give my friend Mr Fruteau, who has written the report, the speaking time which he needs. I should simply like, Commissioner, to mention three points.
First of all, the Committee on Agriculture and Rural Development and Parliament, by means of the vote which will follow at midday, are asking you for market management via a system of quotas and a safety net in order to avoid a drastic fall in prices. Secondly, we very much hope that this reform will make it possible to establish a market organisation which will foreshadow a new way of approaching our relations with third countries, and in particular the ACP countries, with which we are linked through the sugar protocol. I am against the liberalisation of agricultural products at any price: it is the sort of dogmatism that can only lead to disaster. I would like there to be regulatory tools making it possible to stabilise prices within the European Union and at the level of the international economy. That is why, Commissioner, together with my fellow MEPs, I believe that we should have instruments prohibiting triangular trade between competitive countries such as Brazil, poor countries and the European Union. We need to keep an eye on this type of trade which is in the process of becoming established, both in the context of the GSP and in the context of the new organisation of the sugar market.
Thirdly, I should like to draw your attention to the difficulties which the Community sugar market is currently experiencing. According to my information, the sugar surplus in the European Union is 850 000 tonnes compared with last year. It seems that these stocks are the result of incorrect assessments of available stocks and of consumption in certain Member States. This has given rise to unusual trade flows. In these circumstances, Commissioner, an in-depth study should be carried out into this illogical solution which is currently in place on the Community sugar market, in order to determine the cause and find a way of managing this problem.
That is what I wanted to tell you on the three points with which we are concerned. I shall now leave the rest of my speaking time to Mr Fruteau, who has worked very hard on this dossier. Ladies and gentlemen, of course, after this speech, I am asking you to adopt the resolution, which has been approved, practically unanimously, by the Committee on Agriculture and Rural Development.
Mr President, Commissioner, ladies and gentlemen, on 21 February the Committee on Agriculture and Rural Development, by 31 votes out of 35, adopted a common position on the reform of the common organisation of the markets in sugar. This large majority demonstrates the degree of equilibrium which we achieved and which takes into account the opinions of most of the political groups and nationalities represented in this House.
The subject is a complex one. On the one hand, bearing in mind the international economic context, the reform of the common organisation of the markets in sugar is now necessary and unavoidable. On the other hand, however, it must not neglect the position and the future of the men and women who depend on this sector, both in Europe and in the countries that are our trading partners.
From this point of view, the draft resolution lays down clear guiding principles: adjusting the sugar COM in line with the rules of world trade, increasing the competitiveness of the sugar sector, guaranteeing a decent standard of living for those engaged in the sector – a social objective – either by enabling them to keep their jobs or, if necessary, retraining them, and at the same time complying with the principle of Community solidarity which takes account of the most vulnerable regions and States within the Union and also our historical trading partners, the ACP countries and the least-developed countries.
In order to respond to these demands, we need to define four principal themes which will guide the future reform of this sector.
First of all, as far as the timetable is concerned, the forthcoming reform must remain effective until the end of 2012, so that those engaged in the sector can have the long-term outlook which they need if their investments are to succeed.
Secondly, the lowering of prices and quotas must be limited to what is strictly necessary in order to take into account the interests of European farmers. It must also be backed up by a level of compensation which really corresponds to what is needed.
Finally, as a replacement for the quota transfer mechanism, which is unfair and destructive for the most vulnerable countries, the resolution proposes the setting up of a special fund, managed by Europe and budget-neutral, which will make it possible to organise the restructuring of the sector.
Fourthly, the members of the Committee on Agriculture and Rural Development have at last come out strongly in favour of a system of market regulation which makes use, in particular, of an adaptation of the ‘Everything but Arms’ initiative in the sugar sector. This major theme is aimed at maintaining the consistency and viability of the COM by requiring the European Union to be in a position to retain control of the supply of sugar on its market, while at the same time responding to repeated requests by the least-developed countries themselves, who are well aware that the illegal triangular trade which may be encouraged by unlimited access to the European market will not provide any profit for the development of the economic and social structures in the least-developed countries.
Finally, together with these four main themes, the draft resolution emphasises the need to take into consideration the special situation of the extremely remote areas of the Union, looking at their geographical and structural constraints as well as their specific economic and productive development needs. Emphasising the important and irreplaceable role which the growing of sugar cane plays in some of those regions, the report comes down heavily in favour of total compensation for any loss of revenue which overseas farmers might suffer and demands, equally firmly, that the essential mechanism of marketing aid should be retained.
Ladies and gentlemen, in view of the current blockages to which the Commission’s radical measures have given rise within the Council of Ministers, only the European Parliament is currently in a position to act as the driving force in defining the detailed rules for the implementation of the sugar COM. This is the ambition of our report, which adopts a position which I regard as balanced, consistent and proactive, and tending towards a reform which will be effective but also based on solidarity.
Mr President, I should like to begin by thanking Mr Daul, Mr Fruteau and the members of the Committee on Agriculture and Rural Development for all the work they have done. The drafting of the resolution and the hearing on 30 November last year make valuable contributions to our thorough preparations for this important reform of the common organisation of the markets in sugar. Allow me to make a few introductory remarks before responding to your questions.
The need for reform of the sugar sector is inevitable. Based on the consultations I have had with stakeholders in recent months, it is my clear impression that this view is widely shared. The question is ‘how far’ and ‘how fast’ we should move. I sincerely believe that we need an ambitious reform.
I should now like to make a few comments on the major issues you raised in your resolution.
With regard to price and quota cuts, I am convinced that there is a future for sugar production within the European Union, but that it must be based on competitiveness. We therefore need to accept that sugar production should be concentrated in the areas where it has a sustainable long-term perspective.
The price cuts proposed in the communication will keep us well below current world market prices. I am therefore convinced that the proposed 33% price cut and the 2.8 million quota cut are a necessary minimum to achieve an effective reform, balance the market and respect our international obligations. The less thorough we are now, the more likely it is that we will have to reform again in the near future, with ensuing uncertainty for the sector.
It is clear that the reform will force farmers and producers to take important, and sometimes difficult, decisions about their future in the sector. We have to offer them a clear outlook. I therefore consider predictability to be a key issue. I have taken good note that this is a concern shared by Parliament. I therefore do not intend to include the idea of a mid-term review in two or three years in the legislative proposal. Instead, a long-term perspective will be offered.
Farmers will receive compensation equal to 60% percent of the reduction in the institutional price, through the single farm payment scheme. This will offset the loss in revenue. Past experience shows that income loss at farm level does not equal the price cut. That is especially true for sugar, where the farmers will no longer carry the cost of the production levy. In any case, the reform needs to be budget-neutral, which limits the degree of compensation. If we go beyond 60% then other sectors will have to pay, through a reduction in their direct payment.
With regard to the quota transfer between Member States, the communication introduces this as one of the key elements in driving the necessary restructuring within the sugar industry.
Quota transfers could facilitate production moving to regions where the production conditions are best, and at the same time provide regions that are not competitive with an opportunity to give up their quota and invest the proceeds in alternative economically viable activities. Your concerns about the quota transfer have not gone unnoticed. If our objectives can be achieved through alternative instruments then that deserves thorough consideration. I have been particularly interested in the ideas put forward in the resolution on making the transfer subject to some degree of control by Member States and farmers, and on the setting-up of a special fund. I am currently exploring those ideas. The creation of a specific fund forms a particularly important element of my reflections.
Let me be very clear on the ‘Everything but Arms’ – EBA – initiative, which is one of the cornerstones of our trade relations with the least-developed countries, the LDCs. It was the result of an unprecedented unilateral concession made by the European Union, and a logical step given our commitment to the development of these countries. It would be a wrong signal to roll back our privileges to the LDCs, particularly in a year where we are trying to convince the rest of the developed world to follow our example and increase market access to developing countries. I am therefore against a renegotiation of the EBA initiative. Furthermore, a system with regulated imports at remunerative prices would lead to a price reduction which is too small and thus inefficient. We should not give incentives for unsustainable investments within the EU or in Third World countries.
We recognise that the sugar reform will imply certain adjustments of the sugar sector in the ACP countries concerned, but we have also clearly indicated that we are prepared to accompany this process. On the basis of an action plan the Commission presented on 24 January, a dialogue with the ACP countries is currently taking place. It is the Commission’s intention to submit the final action plan on accompanying measures in the form of a communication to the European Parliament and the Council in mid-2005.
The last point I want to address is the WTO. The final ruling of the WTO Appellate Body is fixed for 28 April 2005. Our reform proposal will take due account of its outcome, and with that we will have brought the common market organisation for sugar into line with our existing WTO obligations.
Let me conclude with the timetable. For internal and external reasons I consider it absolutely necessary to reach an agreement on the sugar reform by November at the latest. In fact, the current sugar regime expires on 1 July 2006. The sector has to know sufficiently in advance what the new sugar regime looks like in order to make their decisions for the common marketing year 2006-2007. Furthermore, we have a clear interest to indicate to our WTO ministerial partners, before the conference in December this year, what the basic elements of our sugar reform are. Otherwise we run the risk of the sugar issue spoiling the Hong Kong meeting in the same way that cotton did the Cancún meeting.
The UK presidency has scheduled discussions in the Council in order to reach final political agreement in the November Council. To meet this timeframe I will present the legislative proposal to the European Parliament and the Council by the summer. I know that I can count on your cooperation to make this timetable possible.
.  Mr President, Commissioner, ladies and gentlemen, as shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, I wish particularly to thank the rapporteur, Mr Fruteau, and the chairman of the Committee on Agriculture, Mr Daul, for the excellence of their cooperation on the motion for a resolution on the reform of the common organisation of the markets in sugar. I also, however, want to thank all the other Members of the House who have made constructive contributions to making this motion for a resolution what it is.
On my travels around my electoral district in Bavaria, sugar beet farmers ask me why it is necessary to amend, root and branch, the market organisation for sugar, which has stood the test of decades. The farmers and workers concerned are very disappointed by the Commission’s proposals of 14 July 2004. I then explain to them that the market organisation needs to be reformed in order that sugar beet may continue to be cultivated in Europe in the future. What we want our motion for a resolution to achieve, Commissioner, is that sugar beet may in future continue to be grown in the European Union and sugar cane in its border areas, with sugar factories continuing to produce sugar. This concerns 350 000 farming families in Europe, and 230 sugar factories with an untold number of employees. The Commission’s proposals go too far; in many European regions, sustainable cultivation of sugar beet would be a thing of the past, and sugar cane would no longer be grown in the border areas. The only beneficiaries from the reform would be a few major sugar-growing countries such as Brazil, which, in contrast to the EU Member States, invariably produce their crops to very low environmental and social standards.
Our environmental organisations would scream blue murder if, in Europe – as happens in countries such as Brazil – whole rivers were to be pumped dry in order to irrigate land, and if hundreds of thousands of hectares of land were to be burned off, with the animals living there having no chance whatever of escaping the flames. Such a way of producing sugar cannot be the yardstick against which European sugar production is to be compared. The argument that consumers in Europe would stand to gain from reduced sugar prices is one that leaves me cold, for, although cereals now cost not even one-third of what they did 40 years ago, the price of bread has multiplied over the same period of time. The EU’s Council of Agriculture Ministers, at its meeting on 18 November 1997, described the multifunctional tasks of European agriculture in the following terms: ‘The Council believes that European commercial farming must be multifunctional, sustainable, competitive and spread throughout Europe. It must be capable of caring for the countryside, maintaining the natural environment, making a substantial contribution to the vitality of rural areas and meeting consumers’ needs and requirements in terms of the quality and safety of food, and the protection of the environment and of animals.’ If you want that sort of multifunctional agriculture in Europe, then you have to grant it protection accordingly.
We therefore call for imported sugar to be produced subject to the same social and environmental standards as sugar produced in the EU. We urge the Commission to comply with the demands of the ACP states and give consideration to how the EU, using a regulation for this purpose as part of the ‘Everything but Arms’ initiative, can continue in future to manage the quantity of sugar supplied. We also expect the Commission’s legislative proposal to contain explicit proposals on how to prevent what is termed ‘triangular trade’ being carried on through the least-developed countries.
Let me close by adding that I would not want to see a global market in which production lacked the environmental dimension. I do not want a global market that exploits people and entire regions. I urge you to give the motion for a resolution a broad majority, and thereby get the Commission to incorporate our demands in its legislative proposal.
Mr President, Commissioner, nobody in this Parliament questions the need for reform in the sugar sector. You explained the reasons why it is necessary very well in your speech.
What we do question, however, is the proposal presented by the Commission and, from my point of view, there are two fundamental reasons for this: firstly, because it creates an unbalanced distribution of reductions within the European Union, placing the burden on the least-favoured regions; and, secondly, because it does not guarantee that the income of producers of beet will be maintained. In fact, in my country, Spain, its application would mean, in practice, the disappearance of much of the 118 000 hectares of crops in Castilla y León, in Andalucía and in Castilla-La Mancha, and would affect 23 000 producers.
The problem, once again, Commissioner, is that the Commission is presenting proposals despite the fact that the impact study has not taken account either of the effects of these reductions in prices and quotas on the incomes of family farms, or of the loss of jobs in the industry and its affect on the rural life of the States in question.
Commissioner, we believe that the reduction in prices should be smaller and more gradual, and should remain coupled to a significant proportion of the aid in order not to unravel the economic and social fabric of the producing areas, which, in my country, are located in the least prosperous regions. Furthermore, the reduction in quotas should begin with surplus quantities and those intended for export, which do most damage to the international market in this product.
We are completely against - and I would put it that strongly – the transfer of quotas between Member States. We believe that this method would produce, or could produce, a relocation of jobs and economic activity within the European Union, which would create the greatest imbalance in the least competitive States, and would create a dangerous precedent within the CAP.
With regard to the external element of the proposal, the ‘Everything but Arms’ (EBA) initiative should include quantitative instruments for controlling imports similar to those that already exist for ACP countries. That is what the representatives of the ACP countries and of the LDCs are asking for, and this is fully reflected in our resolution.
I would like to end, Commissioner, by asking you to take account of something that both Mr Daul and Mr Fruteau, my two fellow rapporteurs for this proposal, have said: this resolution has been approved with a broad consensus in the Committee on Agriculture and Rural Development; so please present suitable legislative proposals that reflect the observations made in it.
Mr President, Commissioner, I should like to call for us to have the EU’s common organisation of the markets in the sugar sector reformed as soon as possible and the way prepared for a liberalisation of the whole market in sugar. The reforms have been a long time in preparation. This gives rise to uncertainty as to how long the present arrangements will last and, especially, as to when they will be changed. European sugar producers are ill served by this uncertainty. I therefore welcome a final settlement concerning the organisation of the markets in the sugar sector.
The WTO has pronounced its judgment upon the organisation of the sugar markets – a judgment that calls upon us to get something done about it. I also agree, of course, that we must wait for the appeal over the next two months, but we need to accept the consequences of this appeal once its result is made known.
European sugar production is both efficient and competitive. Some changes will of course occur, especially regarding where production will take place in future. It is very important, however, for us to make it possible for production and, thus, also the quotas, to move to where production is best and thus also cheapest. That is the very best we can do for the European sugar producers, while we of course have a duty to equip producers to face the competition that exists in the world market. We must not disregard the concerns expressed either in the EBA agreement or by the world’s poorest countries. The latter have arranged their production in accordance with an artificial price in the European market, and they must naturally be helped in the transitional period that will exist on the way to freer competition in the world market. It is no help, however, sticking to the present arrangements so that they can sell what they produce at artificially high prices in the EU’s internal market. In fact, quite the reverse is true.
Last but not least, it is of the greatest importance for us to ensure that every country in the world removes its subsidy for sugar production so that there can be competition in a free and fair market. We must of course demand that imported sugar be produced in accordance with the same social and environmental standards for sugar production with which we are familiar in Europe.
.  Mr President, the Commissioner spoke of the need for reform, and I agree with her; the common market organisation for sugar has itself been corrupted by the sugar industry, which was geared to consumption plus privileged access for sugar from the ACP countries. A situation then developed in which C sugar, too, was, in effect, dumped on the global market, and in which the quantity of sugar arriving from the ACP countries was re-exported, which cost the budget another EUR 1.5 billion.
You say, though, that you want to cut the quantity by 1.8 million tonnes. If we include the C sugar, the cut will have to be by between 4 and 5 million tonnes, which will end up on the global market. It follows that you must reduce quantity rather than price. We can accept a reduction in price, but, if you are proposing 33% without allocating a quota to the least-developed countries – something that does not go against the rules that we have, but simply prevents them from becoming transit countries – then this 33% is not enough, for, even under these conditions, the multinationals will use these countries as transit routes through which to dump their sugar back in the European Union. It follows that you will have to cut the price again to make that less appealing, so it would be better if you were to describe this as liberalisation, without beating about the bush.
If you want to maintain a market organisation, you have to get to grips with what matters – the quantities rather than the prices. I am strongly opposed to bonuses being paid for the reduction in quantity that I regard as perversion and for which the sugar industry itself bears responsibility. It makes no sense, and does not benefit the farmers, for these 1.3 or 1.5 billion to be paid out as bonuses – they are swallowed up and do not benefit the farms. Instead, what matters is that the sugar business should be arranged in such a way that the cultivation of sugar makes money. That does not happen with C sugar, and that is why C sugar must no longer be allowed on the global market. Farmers can do with it whatever they like – anything, that is, other than dumping it on the global market. That is something we have to lay down, and what we have to do with the EUR 1.3 billion that are not going to be used as a bonus is to put them in a fund for the development of the rural economy and for diversification in the least-developed countries and in the ACP countries, in order to enable their economies to develop. Nor does it make any sense whatsoever to compensate these countries, for if they are compensated for no longer making any money out of sugar, from what are they meant to fund their economic development? We put money into these countries, and we have to put it to work – not by paying it as compensation, but by initiating economic development, by making them dependent on things other than sugar, enabling them to earn money by supplying sugar to the European Union with the preferences and quotas that they have, whilst at the same time enabling them to provide for themselves and promoting rural development in the artisanal and technical spheres. It would be a forward-looking strategy if we were to use the market organisation for sugar as a means to come up with a development strategy and to consider the fundamentals of the shape global trade should take. Liberalising tendencies are present in all our political groups; that much is apparent from the amendments, including those from my own group, and you, Commissioner Fischer Boel, are – perhaps without even wanting to – making concessions to those tendencies by having to take the next step in five years’ time, when you will, in essence, be doing away with the organisation of the markets in sugar.
. – Mr President, the Commission proposal for the new sugar regulation and today's statements by the Commissioner basically come within the framework of the reform of the CAP – even if she does not admit as much – and, of course, of the spending cuts on agriculture.
The proposed 33% reductions in quotas and prices and the abolition of intervention and intervention prices will cause unemployment casualties on small and medium-sized farms and in sugar factories. The drastic reduction in prices and the reduction in quotas will erode the income of beet producers and force them to abandon farming, with no alternative means of survival other than unemployment. At the same time, sugar factories which are not viable – and they are quite numerous – will close and entire areas will be abandoned, both in northern Greece and in Calais in France and in other countries.
In Greece, factory closures mean dead towns and, more importantly, dead towns in remote areas. Nevertheless, imports will increase. However, imported sugar will be cheaper for the industries which use it as a raw material, but not for consumers, who never pay less for any product, even if its price drops. Beet producers in the countries with which the European Union has preferential agreements will also lose, because it will import sugar at lower prices. Consequently, it is hypocrisy to say that poor countries will benefit.
The real reason for these changes is the drastic reduction in the agricultural budget, so that it can be used for other repressive and reactionary policies and to favour exports of products from the European industrial monopolies to Brazil, India and elsewhere, thereby sacrificing and condemning beet producers and workers in the sector, who will join the armies of the unemployed.
Minor improvements and minor changes, with limited and meagre subsidies, compensation and funds do not change the spirit or the objective of the proposed regulation. They are no solution. The only solution is the coordinated fight by farmers and workers to change this anti-farming and anti-grass roots policy.
Mr President, over-production of sugar is another manifestation of the obscene common agricultural policy that protects certain producers for political reasons and penalises consumers for the same political reasons. The French produce 160% of their domestic requirements in sugar, and dump the rest on the Third World. The British produce 50% of their requirements, and import the remainder from African, Caribbean and Pacific countries.
British sugar producers act responsibly and are not the cause of the problem. They will suffer through ill-considered so-called reforms. Real reform for Britain will only be accomplished when we withdraw from the common agricultural policy, and indeed from the European Union itself.
This resolution has left a sour taste with British sugar producers, many of whom have written to me and my British colleagues. The UK Independence Party will vote against the resolution and its amendments, which will damage the interests of British sugar producers.
– Mr President, Commissioner, ladies and gentlemen, there is undoubtedly a need for reform of the regime governing Type C Sugar, partly in view of the latest developments at the WTO, but we believe this should be included within the key points of the overall CAP reform. That means making the necessary changes, while not losing sight of the essential aim of keeping the sector internationally competitive over the medium and long term.
Instead of this, we have the impression that the European Commission, in complying with the constraints of production cut-backs imposed by international treaties and free trade agreements, is intending to sacrifice certain producing areas, which are frequently the weakest. That will be facilitated by the Commission’s planned mechanism for the purchase of quotas by one Member State from another.
On a European level, the closure and abandonment of many sugar plants and the move away from sugar beet production by many agricultural enterprises all confirm that competitive pressure is constantly on the increase as a result of the reduction, in real terms, of the guaranteed price for volumes produced.
To conclude, the measures proposed by the European Commission should certainly be viewed as unacceptable, since the excessive reduction in the benchmark intervention price, the major fall in sugar beet prices, the partial 60% compensation and the introduction of private storage put the survival of the sugar beet sector at great risk.
In our view, the future proposed law should instead be based upon quotas and guaranteed prices, linked to real national production quotas. It should also protect the European single market, by introducing import restrictions; it should introduce more effective customs rules for checking the origins of products, reduce quotas to a level which would suffice for internal consumption and introduce or maintain measures to reduce the structural disparities – for instance, authorisation for state aid in order to protect the interests of farmers living in the Union's under-privileged areas, guaranteeing the continuation of a multifunctional agriculture throughout the European region.
Commissioner, I agree with you that the analyses confirm that our only prospect lies in the enforcement of the market in the sugar sector as well. But, as indicated, the most important thing is to control the gigantic spectre of vested interests, behind which stand thousands who are profiting from the market as it is currently regulated. I think that a key question for us in the European Parliament is whether we will more or less succumb to these vested interests, or whether, as the highest political agency of the European Union, the Parliament will decide in principle whether fundamental market values should prevail in the sugar reform, or whether bureaucratic principles will continue to dominate.
Today, Commissioner, I am among those who see here, in the draft resolution, a willingness to give priority to a more extensive influence of the market in the sugar reform, which is why I also support it. I personally do not think it is necessary to discuss the exact elaboration of the related procedures, as this is a technical, rather than a political problem.
In conclusion, I would like to confirm that we support the view that only more genuine competition in the European market, the sugar market included, will enable us to hold our own in competition in the dynamic and developing global market.
Mr President, Commissioner, ladies and gentlemen, we are all aware that society has, over recent years, started to make quite different demands of agriculture, and when I say that, I am thinking not only of CAP reform and of the current WTO negotiations.
If these demands are to be met in every area, it is understandable that the common market organisation for sugar has to be reformed. That having been said, Commissioner, the role of policy must be to create fair framework conditions under which our farmers can continue to produce sugar in the European Union, and do so sustainably, economically, and in a socially acceptable way.
The communication presented by the Commission in July 2004 on the reform of the sugar sector does, however, by its approach, involve profound effects on, and changes to, the existing market organisation for sugar. Although this House’s Committee on Agriculture is not opposed to such a reform, our motion for a resolution does advocate a moderate approach. We reject the quota transfers that the Commission originally envisaged, believing as we do that quotas should remain with the producers, that is, with the farmers.
We also take the view that the planned cuts in prices and quotas will add up to considerable losses in income, and that we cannot disregard alternative uses either, for which there is a great deal of potential, particularly where biofuels are concerned. Our farmers can expect to lose income, and for that they must be compensated accordingly.
I am confident, Commissioner, that this House will, when it votes today, endorse the compromise that the Agriculture Committee, over and above all party boundaries, has made such a good job of hammering out, and I very much hope that the Commission will listen to its messages when the time comes for it to present its legislative proposals. We say ‘yes’ to reform of the sugar sector, Commissioner, but it needs to be done with sensitivity.
– Mr President, Commissioner, Mrs Fischer Boel, the sugar market may be seen as the last of the Mohicans when it comes to products whose regime has not been reformed over recent years and which have so far escaped the philosophy behind the new common agricultural policy.
Which direction should the Commission's legislative proposals take? First, they should ensure that all sugar-producing regions are treated equally. Secondly, they should apply the philosophy behind the reformed CAP to the new measures. Thirdly, they should express the international solidarity of the European Union with developing countries.
In view of the foregoing, I consider the following to be particularly negative points in the Commission communication:
First, the lack of compensation for beet producers' incomes following the reduction in support for products; when the CAP was reformed for cereals and beef, compensation covered 90% of the reductions in direct subsidies, whereas for sugar they only cover 60%.
Secondly, the system of transferring quotas between Member States proposed by the European Commission will result in the concentration of production in specific regions only.
Thirdly, the external aspects of the regime require especially careful handling. In particular, commitments in the sugar sector should not exceed the limits which are absolutely necessary within the framework of the WTO. Similarly, the economic and social repercussions in less developed countries should be handled tactfully and efficiently on the basis of the choices of the developing countries themselves.
To close, I consider that it should be clarified and maintained that quotas belong to beet producers and compensation for producers in third countries cannot be financed from the agricultural social fund.
Mr President, Commissioner, the sugar reform being discussed is an extension of agricultural policy reform. Its central component is price reductions, amounting to almost 40%, and quota cuts. This would involve a price cut of roughly EUR 2.5 billion. As it is industry that uses most of the sugar, approximately 75%, price cuts would hardly be reflected in the consumer prices of manufactured products, but would mainly constitute a benefit to the sugar industry.
There is a certain feature of the reform of the sugar sector which has been absent from previous agricultural reforms. Fundamental to it would be the notion that sugar production quotas could be transferred from one country to another. This way it would be clear to all that sugar production was being transferred to the regions best suited to its cultivation, and it would end in countries that were unfavourable in terms of their natural conditions. This would be of no benefit to the EU budget. Such a solution would be a dangerous precedent. I earnestly appeal to you, Commissioner, that such a lack of solidarity among Member States should not come about. I was happy to note that in your opening speech you were prepared to re-examine this point.
Mr President, I would thank the Commissioner for sticking with a reform of the sugar markets, however modest this may be. The Committee on Agriculture and Rural Development’s resolution is, however, appalling, at least if global solidarity has even a minor role to play in political life. The Committee on Agriculture and Rural Development believes that sugar production in the EU and, preferably, throughout the world should be regulated by quotas. That is a profoundly odd point of view. Sugar production should instead be set free. The committee makes a few polite nods in the direction of the developing countries, but it is transparently obvious that its main concern is sugar production in the EU. We do not help poor farm workers in, for example, Brazil by making export conditions there worse. It is possible that, if the market were opened up, a large part of the profits would go to the landowners, but it is impossible to argue that such opening-up would be directly to the financial detriment of farm workers. In the EU, half of the aid goes, moreover, to the sugar industry.
If there is a genuine desire to do something constructive to benefit the poor sugar-producing countries, it is the ILO that should be strengthened and, in Brazil, President Lulla too. In Brazil, negotiations with the government could be proposed to make sure that the plantations comply with the ILO’s demands. To impose quotas and the EU’s social and environmental standards upon all the other countries would be to disregard the ‘Everything But Arms’ agreement which says that, by 2009, the least-developed countries should be able freely to sell sugar to the EU. The concerns expressed about the developing countries are hollow. This is also apparent from the fact that what the EU saves on export subsidies for sugar is now to be used to secure incomes, and not for the developing countries.
The proposal to use sugar as a fuel is beyond the pale. I support all the amendments by the Socialist group, and I also think that others should do so, for the sake of the developing countries, agriculture and the EU.
Mr President, for the sake of some vague compromise with the WTO, we are getting ready to throw tens of thousands of workers onto the street, to close down dozens of undertakings, to deal a terrible blow to European agriculture, and to call into question the development of many countries.
Yet who will profit from this reform? Will it be the farmers? Who could possibly believe such a stupid idea, when the gross loss of income is announced as being 50%? Perhaps it will be the consumers? That is really hard to believe, because a fall in the producer prices paid to farmers has never had any effect on the purchasing power of households. How about small producers in the Southern hemisphere? Our experience of the coffee market and of sugar production in Brazil is hardly going to convince us.
On the other hand, the multinationals in the agri-food industry have cause for celebration. Thanks to the Commission and the WTO, they will be able to force more young children to work on the sugar-cane plantations. They will be able to exploit a little more the suffering men and women who are often paid less than 100 dollars a month. They will be able to watch their profits swell enormously on the basis of a social disaster.
This reform is also giving rise to terrible anxiety throughout the most remote regions. Our group recently visited Réunion, at the invitation of Mr Verges, and we were able to see for ourselves the extent to which this reform was a catastrophe for that island.
In addition to the need for total compensation, a problem of consistency has also arisen. Despite the fact that, for over 40 years, the greater part of the European Union’s investments have been devoted to the development of the cane-sugar sector, and the fact that that sector represents one third of final agricultural production, 25% of electric production and three quarters of exports, it is now proposed to call into question the very existence of this strategic development action, without there being any possibility of an alternative which could cope with the consequences.
We must understand the full scope of the consequences of this reform. At the request of Mr Verges, our group would like the Commission to undertake to submit to Parliament a study of the impact, particularly the social impact, on the real situation of the outlying regions. We would also like the same type of study to be carried out on a European scale.
Mr President, let me finish by saying that we are convinced that there are solutions to be found within a real policy on the regulation of the sugar market, of which Europe should be the promoter.
Mr President, Commissioner, ladies and gentlemen, the proposed reform of the common organisation of the market in sugar runs counter to the aims of the common agricultural policy, namely ensuring a dignified standard of living for farmers and the sustainable development of agriculture, and it also contradicts the Lisbon Strategy. The proposal to reduce both the A and B quotas is unacceptable. Its impact will be strongest in the new Member States, particularly in Poland, where the sector has already been cut drastically in recent years, and only 43 out of the original 78 sugar processing plants remain. There has been no investment in modernisation. Instead, workers are being condemned to unemployment, and consumers are paying more for their sugar, not less. There is a real threat that sugar production will be concentrated in just a few plants due to the transfer of quotas between Member States. As a result, sugar would be produced in the regions where farming is most expensive. It is also incorrect to claim that importing more sugar from the poorest countries into the Union will improve the financial situation of those countries. On the contrary, only speculators and trading companies will profit. EU taxpayers and farmers, including those from Poland, will be the ones who pay for this. Poland will become an importer of sugar, whereas previously it was one of the main producers. The Commission’s proposal for reform of the sugar market will result in a monopoly by the large undertakings that are already absorbing their competitors. This is all to be promoted by quota cuts and by the so-called transitional reduction in prices, lowered to dumping levels. It appears that the common agricultural policy is only common for a select few, and that is dangerous. Thank you.
Mr President, Madam Commissioner, I have, as you know, used every available opportunity in this Parliament to raise the matter of the sugar industry.
Sugar beet growing and sugar processing have a long tradition in my country, dating back almost 80 years. The impact assessment adopted earlier by the Commission shows that Ireland is one of countries particularly vulnerable to price reductions for sugar and sugar beet. The implications of the proposal on price and quota cuts, even allowing for compensation, would make sugar beet growing no longer viable in Ireland. The proposals in their current form would be devastating for the Irish industry at both growing and processing levels and there would be a direct threat to the 3,800 farmers currently growing sugar beet.
On the manufacturing side, the industry has in the past provided a very important employment opportunity in the sugar plants, in addition to supporting employment in associated industries. Some of these jobs have already been lost. The Carlow plant in my own constituency has announced its closure, with all the associated socio-economic problems. The uncertain future of the sugar sector has, in my opinion, seriously contributed to this closure. The European Commission's initial reform ideas are already causing unacceptable casualties. This view was also expressed by the agriculture ministers of 10 Member States, including Ireland, in a joint submission to the Agriculture Commissioner.
We all accept that reform of the existing regime is necessary. However, reform should aim at maintaining the existing distribution of sugar beet and sugar production in the entire European Union territory. Reform should be based on the following principles. First, an import system from third countries should be put in place, which will ensure predictable and regular import quantities. Secondly, the price reductions should be significantly less than what is currently proposed and implemented more gradually. Thirdly, the impact of the quota reductions should fall mainly on those Member States that are net exporters of sugar. The transfer of quotas among Member States should not be allowed.
In recent days, the Commission has approved excise relief for a bio-ethanol pilot project in Ireland using rapeseed oil and I particularly welcome that. A few years ago a feasibility study was commissioned by the sugar processing sector in Ireland, with a view to producing bio-ethanol using surplus sugar beet. Surplus beet is of limited value to growers and an ethanol plant would provide an alternative outlet for a significant quantity of such beet. Apart from the obvious benefit of bio-ethanol as an alternative energy source and its potential contribution to a cleaner environment, some of the by-products produced would also be of value to the fertiliser and animal feed sectors. I know you accept this, Commissioner, and you have said so in a previous response.
Because of the current reform process in the sugar sector, it is time for all the governments concerned, all the relevant Commission directorates and the commercial sector to act and seriously re-examine the possibility of developing a sugar-based bio-ethanol industry. In Brazil, the rain forest is being destroyed to grow sugar that nobody wants, so sugar-based bio-ethanol is being produced instead. It can be done; the technology is there.
Commissioner, I appeal to you again to have another look at your proposals, come back and be mindful of the people that you represent.
Mr President, ladies and gentlemen, the system of national limits creates unfair divisions in the European sugar market. It works to the advantage of the multinationals, and of those holding a sugar monopoly. These enterprises make enormous profits at the expense of individual consumers and producers. Nonetheless, the issue of reform of the common organisation of the market in sugar should be approached very carefully.
Mr Daul’s and Mr Fruteau’s motion for a resolution is very well-balanced, and provides for the interests of all the parties concerned. It rightly draws attention to the difficulties experienced by new Member States as a result of cuts in production quotas. Any future reform of the sugar market should maintain production and fully compensate farmers and workers employed in sugar plants for the losses incurred, guaranteeing them a dignified standard of living.
Mr President, the beginning of 2005 marks the introduction of the EU's new CAP reforms. The CAP reforms require European farmers to become more competitive and efficient, while maintaining sustainable environment-friendly farming practices.
The single farm payment requires farmers to produce the goods demanded by the marketplace. The sugar regime therefore needs to be reformed in order to fit in to our new agricultural policy. I welcome the communication from the European Commission, which aims to remove trade-distorting subsidies from the EU sugar regime.
However, there are several areas that still need improvement. European sugar prices currently stand at nearly three times the world price, and these artificially high prices must be reduced. At the same time, though, a full liberalisation of the sugar market would have an adverse effect, not only on the European sugar industry but also on the African, Caribbean and Pacific countries and less-developed countries.
A large price cut would place ACP and LDC countries at a competitive disadvantage in relation to countries that can produce sugar at a very low world price, notably Brazil. Oxfam has claimed that unfettered liberalisation will harm the most vulnerable. Brazilian expansion would also be at the cost of thousands of acres of rainforest and savannah that contain precious biodiversity and wild life.
It is necessary to bring the sugar regime into line with CAP reforms, and we must abandon C quota, which I believe will be ruled illegal by the WTO. Also, when we make quota cuts, it is B quota that should be targeted first, because it is this quota that is being exported onto the world markets, thereby distorting trade. We must follow the CAP principles we have established.
In order to establish competitive sugar production in the EU there must be cross-border quota transfers to allow more efficient areas of the EU to be ...
Mr President, allow me to chip in with my own, somewhat different angle. I disagree with the gist of the resolution, and in principle, I support the Commission proposals, beginning with what it says about C-dumping and C sugar. Dumping does indeed cost us EUR 800 million per annum, and is completely at odds with what is supposed to be done according to the world trade agreements. We will be forced to stop this practice without delay and we should not think that we could eke it out for a few years. The Commission proposal still maintains a world price, or market price in Europe, which is double – or, nowadays, three times – the world price. Those who argue in favour of wholesale liberalisation and contend that everything should be freed up, have not, in my view, read the Commission proposal properly.
I consider the proposal to be sensible, although there is room for improvement on a number of points. I would particularly refer to the action plan for the poor countries. It is, of course, true that a number of those countries must invest in industries in order to become more competitive. I do not think it is realistic for the money for this to come from the European Development Fund. This is where the funds that we ourselves save in this sector of agriculture could be used, not only for the European agricultural sector, but also for the ACP countries.
I would also like to say a few words about the quotas. Trade is, of course, the best way of helping countries. At present, the least-developed countries can increase their levels from 120 000 tonnes to 209 000 tonnes. What is stopping us from doubling this 1% of the European market? That would be an excellent compensation for the countries involved for the period up to 2009, and it could really mean that they have an income.
Commissioner, you were right in saying that we should steer clear of ‘Everything but Arms’. Let this Parliament not bring shame on itself by turning this soon into ‘Everything but Arms and sugar’. That would take the cornerstone out of a fair world trade policy and it would mean that we would promptly fail at Doha. That should not happen. I wholeheartedly support the proposals, and I hope that you want to improve and strengthen them.
Mr President, when Commissioner Fischler tabled his three proposals about a year ago, it was evident that only one of them was reasonable. We must change the sugar market; there is no escaping that. We have to acknowledge that this will have serious implications for many parts of Europe. What is essential to the whole sugar policy is the issue of what the future price of sugar in Europe will be. The Commission thinks it can control that price by introducing a reference price. Perhaps the Commission could explain this again, as we have hitherto always had an intervention price for the most important products. How can the reference price really guarantee a price on the European markets?
As regards the least-developed countries and the ‘anything but arms’ initiative, the Commission insists – and this is also related to the future price – that a quota system for those countries would not be realistic. How confident is the Commission in the light of its experiences in the Balkans where, initially, sugar imports were also unrestricted? The Commission was subsequently forced to backtrack and introduce a quota system. Why would this not apply to the least-developed countries? I share the view of many that the Commission should give more attention to the peripheral regions.
Finally, I should like to say something about Mr van den Berg’s amendments. I think it is an extremely bad idea for the compensation intended for the least-developed countries to be paid out of the agricultural budget. Development aid is not only for farmers, it is intended for all sections of society.
Mr President, I wish to thank the MEP who honourably declared his interests. Today, the Commission is my ally, in spite of the fact that the reform does not go far enough. Sugar policy is governed by big business and the self-centredness of the big farmers. Small farmers, consumers and poor countries are hit. Current sugar policy in the EU has some thousands of winners and 450 million losers. If we take account of the effects upon literally millions of people around the world, current policy is scandalous.
It is good that my fellow MEPs in the Committee on Agriculture are going to Mali in April where they are to defend today’s report before the ACP-EU Assembly. The Committee on Development and the Committee on Agriculture should share the responsibility. A weakened reform will lead literally to famine and destitution. It is hypocritical to use today’s proposal to defend subsidy-dependent sugar production in every corner of the EU and, at the same time, demand thoroughgoing reform in all the poor countries. Everyone must play his or her part.
Finally, the criticism of the ‘Everything but Arms’ initiative is unjustified. The problem is not that the ‘Everything but Arms’ initiative exists but that it is not supplemented by social and environmental considerations and by guarantees for small farmers.
Mr President, it is a matter for regret that the Commission’s current position is exactly the same as it was last year. We would be faced with a relocation of sugar beet production from the present production areas to more competitive areas, accompanied by a drastic reduction in prices, which would seriously affect the development of the numerous less-developed regions of the European Union, including Portugal. That would undermine sugar beet production, the sugar industry in general and the only factory we have in Europe; the quota allocated to it is so small that it could not be reduced without making its operation untenable.
Equally worrying, however, is the impact of this reform on production in the autonomous region of the Azores, given the need to maintain this activity in that outermost region.
There is also a need to maintain stability, safeguard refinery supplies and preserve the balance between the refining and processing of sugar beet, if we are to avoid the disaster that this reform would entail on the basis of the proposal before us.
Mr President, the European industrial beet producing sector has said a unanimous "no" to the European Commission’s proposal and has spoken out against a reduction in institutional prices, a cut in production quotas and the possibility of transferring quotas, a measure that would clearly benefit the most competitive countries at the expense of others, such as Spain. Spanish beet producers alone will suffer losses that could amount to as much as EUR 60 million per year.
The possibility of transferring quotas from one country to another would lead to a concentration of European production in a few regions and the impoverishment of rural life in many areas in which sugar beet production plays a very important social and economic role.
In its communication, the European Commission itself acknowledges that this reform will also lead to the closure of sugar production plants. In other words, it accepts that its reform will have damaging consequences.
The Commission does not take account of the situation of countries such as Spain, whose production of sugar has always been in deficit.
In my view, the draft resolution of the European Parliament's Committee on Agriculture and Rural Development must be seen as a document of minimums, which should provide the basis for the negotiations within the Council of Ministers of the European Union.
The Commission should not once again ignore the concerns of the sector and should take careful note of what I hope will be this Parliament's rejection of its proposal in the vote that will take place today.
I also hope that this European Parliament will reject the package of measures presented by certain Socialist Members, whose approach runs counter to the negotiations that have already taken place amongst various political groups.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate the two authors, Mr Fruteau and Mr Daul, who had an extremely difficult and complicated duty to perform. It was their task to temper the exaggerated radicalism of the European Commission and find a satisfactory compromise.
There is no doubt that a real reform of the sugar sector needs to be implemented, but it is essential to avoid any kind of shock treatment. We must avoid causing thousands of producers to stop producing sugar in Europe. The reform ought to guarantee appropriate compensation for producers following price and quota cuts. From the point of view of the new Member States, of which Hungary is one, the transferability of quotas will have catastrophic consequences. I should like to draw your attention to the fact that Amendment No 38, which seeks to freeze isoglucose quotas, would have very serious consequences for both Poland and Hungary. In this area we support the Commission’s position.
I am asking for solidarity among my fellow MEPs in this respect, and I would ask the European Commission to take very serious account of the proposals contained in Parliament’s resolution.
Mr President, the present European sugar regime is untenable at world level; it is unaffordable and it distorts the market. Europe alone still spends more than EUR 3 billion annually on export subsidies for agricultural products, including sugar. In the current WTO Doha negotiations, the rich countries promised to reduce those subsidies drastically. The success of this important trade round will partly be dictated by the willingness to deliver on this promise.
In the sugar reforms, we cannot, of course, overlook our commitments to the ACP countries. The sugar protocol to the Cotonou Agreement accords them preferential treatment for their exports to Europe, which they can sell at the same, subsidised price as the European producers. If this support is cut back, this will also be at the expense of the many sugar farmers from the South for whom sugar is often the only source of income. Temporary compensation and transitional measures such as those for the European sugar producers are not available to them. It can surely never be the intention for tens of thousands of farmers in the South to be plunged into even greater poverty as a result of our sugar reform.
Mr President, I should first of all like to congratulate the Commissioner on addressing the issues raised by this debate. One can have a different opinion about the direction and manner in which reforms are being carried out, but this is something I greatly value .
I would also like to congratulate Mr Fruteau and Mr Daul, who have done excellent work and have tabled a resolution that has the ring of excellence about it. Why is this resolution so good? In any event, it shows understanding for the need for reforms, as well as understanding for the fact that this touches upon many social aspects. Moreover, the resolution illustrates that sometimes pure liberalisation in agricultural policy has the opposite effect and it is better to reach sound agreements worldwide.
I am therefore surprised that there are still many in this discussion who still believe that the liberalisation of the world food trade is the perfect solution to resolve all evils in development cooperation and the fight against poverty. Sometimes, one wonders what this unshakeable belief is based on. Over the past ten years, world trade in food has been further liberalised, and Europe now accounts for 85% of exports from Africa to the developed word. What does this add up to? Hunger and poverty have increased, 40% of children in the world are starving and the European consumer enjoys anything but lower prices.
It will not come as a surprise that in that respect, I also have major objections to the amendments, including those tabled by my Dutch fellow MEP, Mr Van den Berg. I sometimes wonder – and I think it is positive to highlight this in the debate – how it is possible that he should first want complete freedom and then believes that the solution will materialise from the chaos on the world food market. I do not share this belief. I believe in agreements, worldwide and in Europe, in order to achieve responsible reform. His idea that the agricultural budget should fund development aid amounts, in my view, to nothing more or less than doing your shopping using someone else’s wallet .
No one can go without food for a day, and I hope that that will be the for the further debate about the sugar reform in the course of this year.
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteurs for their report. I think they have done an excellent job of work, bearing in mind the angle from which they approached it and their representation of farmers’ interests. It is rather unfortunate that this resolution takes no account of the points of view of the trade or development committees, and I hope we will be able to do that when the House comes to debate and consider the Regulation.
We should certainly ensure that we are in line with our obligations to the WTO, and that we comply with its Appellate Body’s decision, and I very much endorse the Commissioner’s proposal. Although, as many Members have indicated, changes are needed, it generally tends in the right direction.
I have tabled Amendment No 37, which I hope will be supported. It explicitly reiterates our support for the ‘Everything but Arms’ initiative, and, in that context, for the reforms to which reference has been made.
Perhaps I might also be permitted to respond in a small way to Mr Sturdy’s interesting comment that he intends to abstain, or refrain from voting, on the grounds that he, while being a member of the Agriculture Committee, is also a producer for the sugar market. Whilst I see this as cause for rejoicing, I do find it remarkable, as he is also a coordinator on the Committee on International Trade. Perhaps he should reconsider his position and, in that capacity, perhaps reflect more the position of the trade committee than that of the agriculture committee. It could be that this would help the House as a whole to evaluate what is before it now.
Please allow me, by way of conclusion, to again ask the Commissioner when and how she plans to actually submit her actual proposal for the trading of quotas in the Member States. I got the impression from what you said that you have some doubts, and was myself not entirely sure what line you took on the suggestion made in the resolution that this should be abandoned and replaced by a fund. Perhaps you could say something more on the subject.
– Thank you Mr President. Commissioner, I would like to take a slightly different tack. The present sugar regime has been in force, unchanged, for 40 years. At the same time, the European Union is no longer the same as it was 40 years ago.
The main shortcomings of the present sugar regime are the lack of competition, market distortions and high prices. The lowering of the sugar price is an issue of key importance for the new Member States, including Estonia.
Since Estonia is not a sugar producer or a sugar beet grower, the whole burden of the higher sugar price is shouldered by the consumer. At the same time, there are no producers in Estonia who would benefit from the higher price. Today Estonia is one of the Member States with the lowest average income, and the price of sugar will affect the quality of life of people with a lower income in particular. Sugar is a significant component in the consumer’s average shopping basket.
The price of sugar in European Union countries is up to three times higher than the world market price. Knowing this, people in our country rushed to buy sugar just before accession, and we are now in a situation where our sugar reserves are larger than those permitted in the EU. We are threatened with a sugar fine. According to data held by competent State bodies, 2/3 of this reserve is in the hands of the general public and was not bought for speculative purposes. We ask you to take into consideration your own Directive No 6…
Mr President, today we are debating the difference between reform and destruction, between helping the developing world and enriching the powerful forces in the global sugar market. This House and the Commission have a huge responsibility to get the balance right.
Reform of the sugar market is required, but destruction of the sugar market to the detriment of workers and farmers here in the European Union is not acceptable. Yet that is the inevitable outcome of the proposed reforms. These reforms are too drastic in terms of price and quota cuts. The inevitable consequence is the closure of the sugar industry in some Member States.
The proposal to trade quotas across borders is a new departure and one which will assist in the winding down of the sugar industry, especially in peripheral regions. It must also have implications for milk quotas. Alongside this threat, we do not have clarity as to who actually owns the sugar quota; I think it is essential that the quota be vested in growers of beet.
But let us look beyond the borders of the European Union. The ACP countries, which already enjoy preferential access to the EU market, have expressed their concerns that the reforms will hinder and not help their economies. Further afield, Brazil is waiting in the wings to increase massively its sugar production. There are some who lick their lips in anticipation, mainly the dozen or so sugar beet barons in that country. However, for the poor, the landless, the workers in the sugar mills, there is no such eager anticipation, because they will not benefit. In reality their lives will be made even more miserable, as the barons grab land and destroy the environment in pursuit of profit.
For us sugar is sweet, yet in Brazil the landless speak of sugar with the taste of blood. We must be fully aware of the consequences of what is proposed. We have a chance to get it right for the developing world and the EU sugar industry, but the current proposals are not the solution to this dilemma.
Mr President, Commissioner, it is hardly surprising that there should be such strong feelings about the proposed reform of the sugar market. Firstly, it affects sectors crucial to the further development of the food industry, for which sugar is one of the main raw materials. The three-fold increase in its price makes it difficult for this industry to develop and compete on the world market.
A second important aspect of this reform is the need to regulate one of the most prized European Union initiatives, namely assistance to the poorest countries, for whom sugar is a major export and source of income. The Everything But Arms programme is a relevant example.
The third and most important aspect of the proposed reform is its impact on agriculture within the Union. This is particularly true in the case of my country, Poland, which is the third largest sugar producer. Implementation of the reform and an unrestricted transfer of quotas is likely to lead to production being concentrated in plants in countries that benefited from Union support in the past. This could well mean the end of sugar production in Poland, with the loss of several hundred thousand jobs. It would also make it necessary to import two million tonnes of sugar a year.
Mr Daul’s and Mr Fruteau’s motion for a resolution contains many good ideas. It also points out to the Commission the need to achieve a compromise between the three factors mentioned, yet the Commission, by issuing the document in its present form, seems to wish to impact on the social structure of our electorate, including farmers, consumers and producers. Disputes are bound to ensue, and this at a time when the whole of Europe is engaged in debating the European Constitution and voting on it. The Commission must draft a new document to help both Brazilian farmers and farmers in the new Member States. The latter might well be feeling cheated, because the goalposts are being moved in the course of the game, as was the case for the budget. Alternative solutions such as the production of biofuels or cereals are needed for those likely to lose out. It is time for all interested parties, politicians included, to sit down together at the negotiating table. In particular, politicians need to explain to their electorate why they are proposing to deprive them of something they had spent so many years getting them used to.
MEPs representing the new Member States can now for the first time take part in the debate on reform of the common agricultural policy. Reform of the sugar market is, for us Hungarians, especially important. In Hungary, the cultivation and processing of sugar beet go back more than a hundred years. However, Hungarian growers and processors now say that for us the European Commission’s Recommendation brings the danger that the sugar beet industry will be completely wiped out. We find this unacceptable not only from the social and economic point of view, but also because in Hungary farmers cultivate sugar beet on the best quality land, and if cultivation of sugar beet stops, then it will be replaced by wheat, thus further increasing the wheat surplus.
The proposal approved by the European Parliament agricultural committee would benefit both European and Hungarian producers. This proposal abolishes the quota trade between Member States and makes the future of the sector less predictable, because the new rules enforce longer deadlines. It prevents the abuse of trade discounts set up by the EU, as is happening for example in the case of the western Balkan countries, because this illegal trade does not benefit producers in other countries for whom the preferences were originally intended, but the exporters of third countries, such as the Brazilians. A point of decisive significance is the recommendation to make the quotas the property of producers, stopping sugar beet processors from moving sugar production to third countries from the European Union. Although on this question we have no legislative powers, and can only voice our opinion, I nevertheless trust that the Commission and the Council will take this opinion into account.
Mr President, whilst I admire the way my colleagues have pursued the interests of farmers and share their anxiety about the future of farming, I cannot agree with the approach they outline in the resolution. I much prefer the approach outlined by the Commissioner this morning.
A 33% reduction in price support for sugar, a reduction in the quota and an end to export subsidies for sugar would all send a powerful signal to the Doha Development Round. If the Commissioner's timing can be adhered to and we can adopt our final proposal in November, this would create a very good environment in advance of the December Hong Kong meeting. It would help to obtain a settlement at that meeting and any settlement would benefit both the developing and the developed world. That would be good news.
My colleagues are also wrong about farmers, because their proposal would not provide certainty for farmers and would give them false expectations of the support they can expect in the future.
Finally, the 60% compensation scheme is equivalent to full compensation and the Commissioner should keep reiterating that.
Mr President, Commissioner, ladies and gentlemen, the European Union has been confronted with the necessity and challenge of reforming its sugar policy, and indeed its agricultural policy as a whole. The current high sugar prices are having a negative impact on both European consumers and the poorest developing countries. The previous reform proposal and quota distribution, however, were a good example of what not to do. This proposal discriminated against the new Member States, which had already had to adapt to the quotas imposed upon them during the accession process. I can illustrate this with the example of the Czech Republic, which during the 1990s cut annual production from over one million tonnes of sugar to 435 000 tonnes.
Manufacturing capacities were rationalised at the same time as these cuts were made, which means that production is now efficient and competitive. Yet no such process has taken place in the old Member States, and this should not be forgotten when drafting the new reform proposal. If quotas are to be reduced, then it is the turn of the old Member States to bear the brunt of these reductions. What must not happen is a situation whereby the proposed quota for the Czech Republic, for example, is so low that the country cannot even produce enough sugar for domestic consumption. This would not be because we would not be able to produce it efficiently; it would be so that other European producers could export their sugar to us, thus solving the problem of WTO restrictions at our expense. Such a solution is not only uneconomical; it violates the basic principles of European integration.
I believe that those who draft the reform proposal will realise this and put forward a solution that does not discriminate against anyone. I thank you for your attention.
Commissioner, ladies and gentlemen, it must surely be possible to take the multifarious statements that have been made today and make of some of them a legislative proposal for making sugar production sustainable both here and in what we call the developing world. To those, however, who believe that a global market price must be imposed, I would like to say that nowhere in the world could anyone produce at such prices in a way that does not harm the environment, is socially just, and is also rational. That is utterly out of the question.
As Brazil is on everyone’s lips, let me say that, until a few years ago, the overwhelming majority did not care what happened to the plantation workers and the landless there. I would warn against shedding crocodile tears, as Mr Deß has done, and many others to a lesser extent. We are dealing here with a good measure of protectionism. The Brazilian Government is endeavouring to introduce social and ecological standards in this area, and we should be supporting it in that. If it succeeds in doing so, prices will rise in response to that, but let me remind you that they will still be only half what they are in the European Union. I do believe, though, that we will come up with proper solutions.
Mr President, the Commissioner has heard many speeches today, as well as my remarks at the beginning of the debate this morning. I believe that one country has caused this whole problem. Madam Commissioner, when we go to the Hong Kong Round, in my view you are slightly mistaken to think that reforming the sugar industry will give us a strong position in Europe. I was present at Cancún, and if my memory serves me correctly, Mr Fischler had done a pretty good job of reforming the common agricultural policy. But it was quite clear that no-one actually understood what had been done. The Americans, in particular, seemed to draw the line and say ‘we are not going to do anything except protect our agriculture and our business’.
It is clear that the sugar industry needs reforming: we have been dumping sugar on the world market and destroying it. But have we actually destroyed the world market or, is it Brazil, as Mr Kreissl-Dörfler has just said? Mr Graefe zu Baringdorf mentioned ACP and LDC countries. Let us be absolutely clear that the LDC and ACP countries want access to our market, at market prices; that means keeping prices reasonably high in the European Union, so that they can have access at the prices they believe are safe for them.
I say to Mr Martin that I was surprised that the PSE Group tabled so many amendments, particularly to the resolution. I did not realise its members felt they had the right to be spokesmen for the LDC and ACP countries, which have a slightly different view from what is proposed in their amendments.
I leave you with one last thought. It is clear that the reform of the sugar industry will only benefit multinational companies, not the LDC and ACP countries.
Mr President, answering all these very important questions within two-and-a-half minutes is not very easy, but I will do my best. It is up to you to stop me when you think I have spoken long enough.
I have been listening with great interest to all the various statements. I believe that we need an ambitious reform, a reform that actually brings the sugar regime into line with the 2003 CAP reform, allowing farmers to take decisions that are market-driven and not based on political decisions. It must also be a reform that will enable the necessary restructuring of the sugar sector, to secure its long-term viability within the European Union.
As regards prices, let me be quite clear. Maintaining prices at levels three times as high as world market prices is becoming increasingly difficult to justify and will certainly not lead to a sustainable European sugar sector. We also need a reform in order to live up to our international commitments.
As for employment, the current regime does not guarantee the maintenance of jobs. Over the last decade, 17 000 jobs have been lost as a result of continuous gains in productivity. If the current regime remains unchanged, it is estimated that there would be around 15 000 fewer jobs in 2012, a loss of more than 75%. The goal is therefore to achieve a competitive sugar sector in the Community, so that the remaining jobs in the sector enjoy long-term sustainability.
There were quite a few questions on impact assessment. The Commission has carried out an impact analysis that gives a clear answer to the main questions relating to the reform proposal, including its regional effects. I am convinced that more studies will not provide us with facts that we do not already know. Further analyses will just lead to a further delay in the decisions that we really have to take.
On the point raised about ownership of quotas, under the current system the quotas for each Member State are fixed by a Council regulation. The Member State then fixes the quantities each sugar producer is allowed to produce under the national quota, and the sugar producers themselves may then distribute sugar directly to the farmer on the basis of delivery rights. Under the quota transfer system, as laid down in the Commission communication of last July, quotas may be transferred between sugar-producing companies, against payment, across national borders. This would mean that companies have access to valuable quota rights, which can be transferred and then paid for.
The normal way to achieve this would be to allocate quotas to companies. However, in the case of the transfer of a quota, the company concerned would not only have to use the money paid for the quota for its own restructuring, but also for compensating the sugar beet farmers for the devaluation of their delivery rights.
As I mentioned in my introductory remarks, I can envisage a restructuring fund system. Such a system could even leave the question of ownership of quotas untouched. The payments out of the fund could take the form of compensatory payments to farmers who suffered from the abandonment of sugar production in a given area.
Many Members have criticised the transfer of quotas. I am willing to explore further the suggestion of a European restructuring fund, which could facilitate a quick exit from the sector by operators who might be interested in going out of business. This is an idea with tremendous legal, budgetary and political implications. However, provided it could be implemented in a safe and equitable way, a restructuring fund could be another tool that might be of great importance to our sugar restructuring objectives.
It is clear that the reform will force farmers and producers to take important and sometimes difficult decisions about their future in the sector. We must offer them a clear outlook and, therefore, I consider predictability to be a key issue. I have taken note that this is a concern shared by Parliament. I do not, therefore, intend to include the idea of a mid-term review in two or three years in the legislative proposals. Instead, a long-term perspective should be offered.
Finally, let me summarise the main intentions of this reform. It is important to pursue the principles and objectives set out in the July communication. It is also important to have a long-term perspective, to bring prices and European production to a sustainable level and to reopen the EBA negotiations. Then, with the help of the European Parliament, we must reach a final political agreement before this summer.
I have received one motion for a resolution(1) tabled pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12.15 p.m.
I support the motion for a resolution, but at this stage I reject those amendments that run counter to the spirit of the motion, in particular those tabled by Mr van den Berg, Mrs Kinnock, Mrs Segelström, Mr Andersson, Mrs Westlund, Mrs Hedh, and Mrs Hedkvist Petersen, because on the pretext of on the one hand helping European consumers and on the other hand of helping the African, Caribbean and Pacific States and the least-developed countries, it poses a threat to EU sugar beet and sugar cane producers, and in particular, to producers in the European Union’s outermost regions, as it does not take the specific circumstances of those regions properly into consideration.
The sugar-cane sector is of vital importance to the French Overseas Départements (DOMs) in terms of social, economic and environmental equilibrium. This sector no longer has any room to manoeuvre when it comes to industrial restructuring, and it is unrealistic to envisage any overall conversion, given the current state of international competition in the market for tropical agricultural products.
The Commission must indicate what measures it has in mind in order to avoid the most remote regions’ being doubly penalised by the reform in question. In actual fact, those areas run the risk of suffering as a result of the proportionately more favourable treatment given to the ACP countries with which they are in direct competition, and as a result of the restrictions on their development capacity, whilst at the same time they do not play a part in the Community sugar surplus production.
It is absolutely essential that the Commission, in its next proposals for the reform of the sugar COM, should translate the promised ‘special treatment’ for the extremely remote areas into specific technical measures accompanied by financial resources which correspond to the real needs of the sector and to the development objectives of those areas.
I am counting on your support, Commissioner, to ensure that the legislative proposals for reform which the Commission will shortly be submitting will show a better understanding of the situation in our most remote regions.
The next item is the report (A6-0039/2005) by Mrs Aubert, on behalf of the Committee on Agriculture and Rural Development, on the European action plan for organic food and farming [2004/2202(INI)].
Mr President, Commissioner, ladies and gentlemen, when we talk about organic farming there is a real paradox. Everyone – including you, Commissioner, and the European Commission as a whole – recognises the undeniable benefits of organic farming, in terms of the environment, biodiversity and health, but also in terms of employment and rural development. However, despite a growing demand on the part of consumers for products originating from organic farming, the organically farmed areas and organic production are not increasing, and still represent a very marginal share of overall production of agricultural products.
It was with great astonishment that we learned of the Commission’s action plan in favour of organic farming, which we had been hoping would be particularly ambitious and accompanied by the appropriate resources. This is not how it has turned out, however, even though we note, with evident satisfaction, some welcome proposals, such as the public awareness and information campaigns, or the emphasis placed on public canteens and school meals in particular. Moreover, when it comes to organic products we could make a start with the catering facilities at the European Parliament itself.
You do not identify any specific resources, i.e. additional resources, and nor are there any proactive – let alone mandatory – measures with regard to Member States, even though the need to harmonise the different policies of Member States on organic farming would appear to be obvious to everybody if we really want to contribute to the development of organic farming and reduce the disparities that exist.
Nor do we find any progress on the nonetheless crucial question of genetically modified organisms, the coexistence of conventional crops alongside organic crops, or the issue of liability in cases of contamination. We are waiting for your proposals on these matters, without which Member States will finally be left entirely to their own devices on issues which are, after all, essential to organic farming.
This is why the Members of the European Parliament wanted to see a much firmer commitment to organic farming, much firmer than information campaigns which, useful though they may be, seem to us to be an inadequate response to the issues at stake. Consequently, we believe that major investments need to be made, in particular to make the specifications for different products in different Member States more consistent and more precise, and to make better use of rural development funds by defining much more clearly the share which is assigned to organic farming.
We hope that the FEADER programme, which is devoted to rural development, will make it possible to reply to these questions. These rural development funds also need to be strengthened. There are substantial threats hanging over these funds, and we cannot accept the plans to reduce the European Union’s overall budget, which would be likely to damage them badly.
We would also like to make organic farming the subject of priority research within the framework of the European research programmes. We want increased aid to be granted to the economic structuring of the organic sector, from production and processing to distribution and marketing. Unless this sector is strengthened, we shall not achieve any real progress. It is also necessary to settle the issue of genetically modified organisms, and to improve significantly the inspection and fraud control systems in this area.
All this must be done in collaboration with the people involved in the sector, the producer associations, consumers, cooperatives and all those who have been committed, for many years, to organic farming, unfortunately without much support. The European Parliament must also be fully associated with these policies, and I would draw your attention to the fact that any amendment to the regulation on organic farming should also be the subject of consultations with the Members of the European Parliament.
Finally, we really must move away from the idea of a ‘niche’ as far as organic farming is concerned. It is not a small, separate sector destined for a sympathetic clientele which is well motivated with regard to environmental issues, and with a high disposable income which will enable it to have access to this type of food. On the contrary, we believe that organic farming can be the spearhead of a truly sustainable agricultural industry. As part of any future reforms of the common agricultural policy, which are, as we all know, inevitable, we believe that organic farming can serve as a model. Obviously, it is not a model that is 100% reproducible everywhere, but we believe that this type of farming, the merits and benefits of which are recognised by everyone, should be strongly supported and encouraged so that it can achieve much higher percentages of overall agricultural production.
We are therefore counting on action on the part of the Members of the European Parliament, and we hope that the Commission will listen to this desire to declare support for organic farming in much stronger terms.
Mr President, I should like to thank Members for their comments. The action plan gave me an opportunity to listen carefully to the stakeholders and to make use of their practical experiences in the further development of the agricultural sector.
Let me just mention the main points that we have to keep in mind. Firstly, this is an initial attempt to build a comprehensive policy for organic farming within the European Union. Secondly, organic farming plays an essential role in the reform of the CAP. Thirdly, it is difficult to see a credible future for organic farming without sufficient market demand.
I hope to return to give you my final comments and to listen to those of the Members of the European Parliament.
Thank you very much, especially for being so concise. I anticipate that the Commissioner will have a further opportunity to comment on the various interventions at the end of proceedings. As the time allowed has elapsed, I shall now suspend the debate. The debate will resume at approximately 12.15 p.m., after the formal part of our sitting, and it will be followed by the concluding remarks. Thank you.
Ladies and gentlemen, Ambassadors, a year ago, on the initiative of the European Parliament, our Union decided that 11 March would become European Day for the Victims of Terrorism. And we did so because, a year ago, Madrid awoke to the blasts of the bombs that cost the lives of 192 citizens of various countries.
Spain has unfortunately become accustomed to the threat of terrorism. For many years we endured it. Many people were killed. But, even during the toughest times in the fight against the terrorist group ETA, Spanish society never gave up its freedom. Nevertheless, on that 11 March, that new and even more horrific attack added to the dynamic created by another attack, 11 September 2001 in New York and in Washington, which had woken the western world from its confident tranquillity and changed the world’s geopolitical pattern.
On that 11 September, we said that we were all Americans. Then, in March, in Madrid, we said that we were all passengers on the Atocha trains. Today, in the Plaza de Atocha, the candles which turned it into a shrine of commemoration are no longer there, but the memory is still there, the memory of the victims who, as a sign of our respect, must become the symbol of our unity and not the banners of our political confrontation. Our first tribute to the victims must be to make them the symbol of unity amongst democrats, the symbol of the unity amongst those of us who believe in the rule of law and human rights.
On that 11 March, the Europeans came face-to-face with a global view of the problem of terrorism. Until then, each country had had its own terrorists, but after 11 September, firstly, and then 11 March, terrorism took on a global dimension that required a global response.
We Europeans came to realise that our values, and not just our lives, were threatened, and we therefore reacted together without forgetting that the fight for democracy was and would remain at the heart of our European political project.
Let us remember that democracy has never succumbed to terrorism, but that military resources alone do not create it.
Firstly, we must look back and assess how we were able to respond to those events. The first conclusion we should draw is that, perhaps, the deaths in Madrid were not in vain because, shortly afterwards, Europe reached an agreement that unblocked the drafting of its Constitution, which is now subject to ratification. They were perhaps a wake-up call that allowed us to overcome many of our differences.
Secondly, we must ascertain whether we have really applied the commitments we made then, whether we have fulfilled all the agreements we reached amongst ourselves and whether we have really applied the measures we promised to apply. In this regard, perhaps we should acknowledge that we have not applied everything that our emotions at that time inspired us to agree.
Many of the measures provided for in the action plan adopted by the Council following 11 March have yet to be fully applied, which must remind us that in order to combat terrorism we also need more Europe, because we are now aware that the traditional forms of judicial and police cooperation are not enough.
The European Parliament has always been in the vanguard in the fight against terrorism, despite the limited role attributed to it by the Treaties in this area.
This is clearly not the time to present a long list of everything Parliament has done, but I would like to express our profound conviction that the greater the Member States’ capacity to exchange police and security information is, the more effective policing will be, and we must therefore ask ourselves the question now, at a time when we are remembering the victims: what are the remaining fundamental problems preventing Europol from being fully operative? When will we have a European Prosecutor? When will we have European legislation to prevent the laundering of capital...
... which is a fundamental element in the fight against organised crime and its links with terrorism?
There has been positive progress in these fields, but some of the decisions adopted – and I am simply talking about what was decided following 11 September – have yet to see the light.
I do not understand your indignation, because many political leaders from all over the world are discussing this very thing today in Madrid. That is what is being discussed today in Madrid at the International Conference, which is being attended by many dignitaries and experts from all over the world, and which I will attend following this formal sitting, together with the Secretary-General of the United Nations, Mr Kofi Anan, and the President of the Commission, Mr Barroso, who will present an action plan drawn up by the Commission for combating terrorism, which refers to some of the measures I have just mentioned.
Yes, there in Madrid, and the day before yesterday here in Brussels and in Strasbourg, the need to combat terrorism from a global and complete point of view is being discussed, starting with full respect for the rule of law and not forgetting to look into the causes of terrorism and the instruments allowing it to grow and spread around the world.
Let us not forget that, in order to guarantee our security, it is essential to promote dialogue and integration between cultures and religions, without forgetting development cooperation.
This is not a comfortable or easy debate, but we cannot avoid it. There can be no explanation or justification for terrorism, but there are reasons why it arises and our analysis must take them into account. This analysis must take account of the need not just to respect the values and fundamental rights which form the basis of our Community, but also to apply preventive measures which not only prevent us from having to show regret every time, but which prevent us from ever having to do so.
I am not of course just talking about prevention through war. I am talking about prevention in the broadest sense of the word. Internal and external prevention, within our societies, in order to ensure the integration of migrants, tolerance, religious and cultural pluralism, the fight against discrimination, cooperation between intelligence services and judicial systems...
... and also external action on many fronts: war, poverty, the proliferation of nuclear, chemical and biological weapons; a world framework for combating terrorism, without forgetting, ladies and gentlemen – representatives of the citizens of Europe – that the most effective way and the basis for all forms of combating terrorism, is respect for the values upon which our Union is founded.
Thank you very much, ladies and gentlemen.
And now, ladies and gentlemen, Ambassadors, in memory of those victims, who, as I said, must be the symbol of our democratic Union, I would invite you to observe a minute’s silence.
Ladies and gentlemen, we shall resume the debate on the Aubert Report for about a quarter of an hour, so that we can close it and vote on it during this morning’s voting time.
.  Mr President, this is an important topic for us to be dealing with, and consumers will be becoming ever more aware of it in the future. Our group has examined the issue of organic farming in very great depth, and regards it as very important. Indispensable though traditional agriculture is, we also have to consider its organic counterpart, and not only as a small sectoral niche with limited aims, but as something that will in future be a truly complementary source of supplies. For this reason, and also speaking for my group, I am very grateful to the Commissioner for her particular concern for this issue, which she has again underlined in her brief statement today.
We must redouble our efforts. We have to stimulate demand, and we can do that only if we are able to iron out or resolve the problems in production, processing and operation. Although I do not, right now, want to go into details, for which I lack both the time and the capacity for attention, I do believe that a great deal of effort and quite a bit of imagination has gone into the 21 actions and three priority areas; what we need, though, is a bit more courage, including when it comes to setting aside the financial means needed to acquire human resources. That this must involve a timetable and the necessary controls is self-evident.
Mr President, ladies and gentlemen, Commissioner, I would like to begin by congratulating Mrs Aubert on her report, which was approved unanimously in the Committee on Agriculture and Rural Development, and by expressing the Socialist Group’s satisfaction with the final result of the report.
At committee stage, all of our amendments have been incorporated, and this has substantially improved the Commission's initial proposal, which began with 21 measures which were not very concrete, not at all ambitious and in no way binding.
One of the objectives of the reform of the CAP is to combine the production of quality products with respect for the environment, and this type of agriculture is precisely the fundamental pillar required in order to achieve that twin objective.
In certain European regions, such as Andalusia, over the last decade we have increased the area dedicated to these crops from 2 000 to 300 000 hectares as a result of the regional government being the first in Europe to have a serious and budgeted action plan for ecological crops. In general terms, the sector is increasing by an average of 30% per year.
We will all agree, therefore, that, if the CAP acknowledges the importance of ecological agriculture, which is increasing, as has been pointed out, we cannot and must not leave the farmers and the Member States on their own at the end of the day. Neither is leaving it to the States to decide whether or not to promote this type of production the best solution.
We in my group essentially believe that the Commission is being inconsistent. The qualities and virtues of this very important sector are stressed but at the same time it is not given clear and decisive support. Gestures are not enough. We also need real action and budgets.
Ecological agriculture must become an integral part of a production system that supports the environment. We are working on the basis of a reality on which, furthermore, there is unanimity: farmers, consumers and all political bodies have shown a renewed interest in the phenomenon of ecological agriculture. It therefore falls to us in the European Parliament to insist on and encourage clear and decisive support for this type of agriculture.
We believe that the action plan that we are voting on today is a first step and an opportunity for debate, but it is a weak and unambitious step. We shall not pretend that we did not want to go further. For example, the committee would have considered it appropriate to establish specific aid for the sector. More support is needed for marketing, certification, control, etc.
Having said that, however, we believe that the Commission should go ahead with this plan. But what we must ask, particularly while the Commissioner is present, is that it be a genuine action plan and not simply a suggestion plan, and that Parliament show decisive support for this very important sector and this pioneering action plan that the sector needed so much.
,  Ladies and gentlemen, authorising genetically modified organisms in agriculture, animal husbandry and on the Union’s market represents a major threat to organic farming, and above all to consumer health. It makes no sense to resort to GMOs in the event of overproduction of natural crops. The introduction of GMOs will result in the devastation of the natural environment. There may well be unexpected consequences for future generations, for example serious allergies, and also increased resistance of pests and weeds, increased resistance of bacteria to antibiotics and the disappearance of beneficial insects.
Authorising GMOs will result in disputes amongst farmers. Those who decide to use GMOs in their production will be burdened with costs because of large claims. They will become dependent on the biotech companies. Potential controls on GMOs do not guarantee effectiveness. Dutch research confirms that it is almost impossible to produce meat without GMOs. Facts such as these undermine consumer confidence in organic farming. The laws of biology mean it is impossible for traditional farming to coexist with GMO farming. The Union is demonstrating its own kind of legal schizophrenia by authorising GMOs on the market whilst banning the use of GMOs in agriculture and cattle raising in organic farming.
In view of the major dangers posed by GMOs, which are not yet fully understood, the European Parliament and the Commission are taking on an enormous moral responsibility by legislating in a way that runs counter to nature and the good of mankind. The future of European farming lies in organic agriculture and animal husbandry based on traditional and natural methods. I thank you.
Mr President, I welcome this debate because, following the reform of the CAP, farmers need to look at alternative methods of increasing farm incomes. For some farmers this could be organic farming.
In Northern Ireland we have a small but determined organic sector. Local supply and local branding are keys to success. There is little point in the farmers in the United Kingdom diversifying into organic production only to be undermined by products from South America coming in at a lower cost. Products from outside the United Kingdom may be organically produced, though in truth little is known as to whether environmental damage is done in producing some of those goods. The number of air miles involved in transporting the products is also a consumer concern. Those issues need to be factored into the WTO negotiations.
I am also concerned about United Kingdom organic farmers being undermined by products from Eastern European countries. Again, short food miles and local branding are essential.
– Mr President, Commissioner, the production of organic products cannot be seen as a utopian economic and social policy. On the contrary, it is a strategic policy which safeguards a new qualitative consumer standard, a new environmental standard and a new dimension to rural development. It is a framework which guarantees the protection of public health and a new way of safeguarding the competitiveness of agriculture.
I should like to highlight two issues which are important to the further development and promotion of organic products as a dynamic sector in forthcoming years.
First, the Member States must, when planning the application of the reformed common agricultural policy at national level, encourage young farmers to become active in the production of organic products, as well as granting rights from their national reserves for the promotion of organic farming in designated areas.
The second issue – and this relates to the first – is the problem of the coexistence of organic crops and genetically modified products. Organic farming and the production of agricultural products with integrated management will be destroyed. They will be contaminated by the production of modified crops which, in addition, will also contaminate public health, in other words our health.
The Commission and certain Member States must understand this and must renounce modified products, because the repercussions for our health are more dangerous than the repercussions from mad cow disease.
The European Union cannot be hypocritical by promoting crops which respect public health and the environment, on the one hand, while allowing products such as modified products, on the other. It is time we made an honest decision for the citizens of Europe.
Mr President, organic farming means nature governing food, but the EU wants a law of nature written in Brussels. The EU wishes to harmonise organic products and production, with more EU regulations and more EU snoopers.
It is ‘straight banana’ time again! Organic products come in all shapes and sizes, but the EU cannot accept that. The EU believes that nothing should escape manic control. People are selling food in pounds and ounces. When they are caught they are treated as criminals. Why? Because this is EU control for the sake of it.
The report praises the common agricultural policy, which was one of the worst EU mistakes ever. The CAP destroyed areas of British agriculture, and now the EU wants to destroy British organic agriculture. UKIP wants to see organic farming flourishing, not buried under tonnes of EU manure.
Mr President, Commissioner, ladies and gentlemen, once upon a time people used nitrates, pesticides and herbicides, and they were driven out of agricultural paradise. Now we cannot even eat Golden Delicious apples any more. Before, thanks to the good old organic pig, we could have tapeworms and other parasites, and with granny’s delicious home-made jams we could die of botulism. Now, thanks to industrial farming, we are living 25 years longer!
We shall therefore have to change all that, and go back to the age of Cro-Magnon man, to a landscape of biodiversity where the 130 000 organic farmers can frisk about, and where the 230 000 organic cows, the 400 000 organic sheep and the 230 000 organic pigs can all live happily. It is only one per cent of agriculture, but it is one per cent that changes everything.
It is like the parting of the Red Sea, like Mahomet on his mare, or like Jesus returning at Easter. Organic farming is like that: it is of no earthly use, but it makes life bearable.
Mr President, I would like to emphasise one recommendation of this report: the need for clarity in GMOs. I want it to be clarified that GMOs will never be allowed to contaminate an organic farm. This kind of clarity cannot be given on the basis of coexistence and promises of compensation after contamination: after contamination it is too late, it is no good to an organic farmer or to people who value their produce.
GM crops are an experiment, by any definition. A good scientific experiment needs a control. I do not support the experiment, but if it is to go ahead I recommend Ireland as the perfect control. It is an island with predominantly westerly winds and therefore significantly protected from contamination by GMOs from neighbouring countries. With the control, we will be able properly to assess GM crops for 5, 10 or 50 years; if GM bellies up, there will be somewhere to get safe food and seed stocks.
Today the European Council is deciding whether to write the public out of the GMO process. Will the Council today, with the support of my own country, Ireland, make GMOs exempt from the Aarhus Convention? This must not happen. It is an issue of vital importance to organic farmers and their customers and to all stakeholders. We must insist on the right to take part in all decisions made about our environment.
Mr President, I welcome this report on organic food and farming. The growth of this industry in some Member States is to be applauded, but it must be acknowledged that some Member States have provided less financial support than others. These include the United Kingdom, where nothing more than lip service has been paid to the development of organic farming. I realise that you cannot force people either to grow or to eat organic food. However, I strongly believe that you should encourage both, and that if the will is there the desire will be there too.
We now have an opportunity to encourage diversification. Following the mid-term review, farmers are looking for alternative ways to carry on their business. Unfortunately, I believe that leaving this to Member States would be a total disaster. Many will do nothing to either encourage demand or improve marketing for organic farming, which faces the same challenges as other branches of the industry, with the growing power of multinationals squeezing profit margins and dictating standards.
Organic production is no longer a niche market. It is the long-term future of agriculture. The support provided to organic farming should be used to help open up new opportunities for the sector and to create an alternative to so-called conventional farming. Both sectors have a future, side-by-side. Both must be mutual and complementary. The one thing I now see clearly is that there are no real level playing fields in agricultural production, be this organic or conventional, and I firmly believe you can only achieve this from the centre and with positive encouragement.
Mr President, I should like to make a few comments on the report.
First, with regard to public support for sustainable agriculture, the action plan acknowledges the role of organic farming in society. In delivering public goods, organic farmers incur high production costs. They should be entitled to be compensated for income foregone and costs incurred when delivering those public goods. That is exactly what we recommend that Member States do within their own development programmes. On the other hand, as stated in the report, the successful development of organic farming depends crucially on customers’ willingness to pay a higher price to have organic food.
That brings me to the next point: promotion and marketing. Consumers must be given the correct information in order to stimulate demand. The Commission has already contributed to organic food information and promotion campaigns. I am fully aware that we need to make use of the best expertise available when taking the further steps set out in the plan.
I have a great deal of sympathy for your call to promote organic food for children and school canteens, but want to have advice on this from specialists. We need to be sure that we reach our target groups, and must therefore use the right channels in our marketing campaigns.
Regarding the internal market, I share your concerns about the obstacles that might hamper trade. Organic food that has been produced in accordance with all the requirements of EU legislation should have access to all EU organic markets. The European logo can play an important role in making this happen. At the same time, I see no contradiction in organic producers underlining the region of origin of their own products if they wish to.
Innovation in organic farming and food processing relies, to a great extent, on research. We have already seen an increase in organic research and there is more to come. However, it is not up to the Commission to prescribe in detail the different research subjects.
With regard to coexistence, the action plan is not the right place to address this issue, since organic farming is not the only area concerned. At the end of the year the Commission will issue a report on the national coexistence measures which will show what further steps need to be taken.
The action plan recommends that Member States make full use of the rural development policy possibilities available; not only agri-environmental measures, but also investment, extension services, quality schemes and all the other rural development elements that can be used to help organic farmers extend their production.
I appreciate the comments you have made and look forward to working with you on this important issue in the future.
The debate is closed.
The vote will take place during voting time, which will begin now.
Mr President, a few minutes ago we were called in this Parliament to observe a moment of silence in memory of those who died in the terrorism events in Spain and to remember all those of our constituents who have died from terrorism.
It was a solemn moment; it was a special moment; it was a potent moment. Every Member of this House was silent, all our visitors in the gallery were silent, but that silence was wrecked by the noise of a camera clicking away persistently. Mr President, I ask that when we have a moment of solemn silence it should mean silence for the cameramen and everybody in this Chamber and not just for those on the ground floor.
Mr Bowis, your comment will be passed on. Moreover, I should also like to have silence during debates here in the House, particularly when the Commissioner is speaking, because I can assure you that that does not always happen.
Mr President, I do not wish to delay this House too much longer, but I would like to make one trenchant point. We were summoned here to vote, originally at 12.00, then at 12.15 and now here we are voting at nearly 12.40.
You will be aware that there is a strike on today and travelling is excessively difficult. A number of colleagues are having to leave at unearthly hours because they have to make different travel arrangements and, consequently, will not be able to participate in all the votes. It is a constant disgrace that business is chopped and changed in this Parliament without consulting those who really count: the Members sitting here.
Very well, I shall pass on your comment to the session staff, but I would remind Members that we also have votes following this afternoon’s debates.
Nevertheless, I shall do my best to make up for the delay, without going too fast.
The next item is voting time.
Mr President, paragraph 7, in the English version, presents a linguistic problem. I would therefore ask that the word ‘’ be replaced by ‘’ and that the word ‘’ be added, so that the second part of paragraph 7 would read: ‘This really is just about the English version and this linguistic difficulty.
I have an oral amendment to Amendment 5 to add, after ‘business and industry’, ‘e.g. by involving the technology platforms’.
Are there any objections to this addition?
Mr President, there is something I just wanted to ask Mr Rübig. I apologise for intervening, but last night, we agreed, indirectly and informally, that, on the last part, the European People’s Party and the Liberals would not vote for the deletion of the whole paragraph, and that we, in return, would vote in favour of the Conservatives’ and Liberals’ amendment. Perhaps Mr Rübig would say something about that?
Mrs Mann, you are certainly not inconveniencing the President. On the contrary, I was expecting this to happen because I had heard rumours to that effect. I was therefore waiting for someone from the benches of the Group of the European People’s Party (Christian Democrats) and European Democrats to stand up and ask for the final part of their amendment, which seeks the deletion of the last part of Paragraph 21, to be abandoned.
Is there a member of the PPE-DE who would like to speak on this subject?
Mr President, we agree with Mrs Erika Mann and her group.
To sum up then, Amendment No 5 by the Group of the European People’s Party (Christian Democrats) and European Democrats adds the words ‘in addition to representatives of the world of business and industry’, no longer asks for the deletion of the end of Paragraph 21, and is supplemented by Mr Prodi’s oral amendment.
I voted in favour of Mrs Jensen’s report on Parliament's estimates for an amending budget of the European Union for the financial year 2005 (salary adjustment), as I believe it is important to consider a reduction in personnel costs in the 2005 budget.
Parliament’s 2005 budget earmarked appropriations for the implementation of the equipment purchasing policy.
I believe that those appropriations should be used to finance priorities for which there is at present no financial provision in the budget, such as preparations for the accession of Bulgaria and Romania.
Lastly, I would like to emphasise that as the necessary funding for the development of the activities of the Community institutions has already been earmarked, we need to be strict about the prudent and judicious management of public monies, which come from the pockets of our taxpayers.
This motion for a resolution arises from the identification of a surplus in the 2005 budget because the 2004 salary adjustment, which was approved by the Council at the end of 2004, was just 0.7% instead of the 2.6% envisaged when the budgets of the institutions were being drawn up.
These surpluses will make it possible both to free up some of the appropriations included in the 2005 budget in relation to fixed assets policy, making it possible for the Parliament to purchase buildings that are currently leased, and, as the rapporteur quite rightly points out, to finance areas for which funding is not at present provided in the budget, such as preparations for the accession of Bulgaria and Romania.
I voted in favour, of course.
I voted in favour of the report by Mr Garriga Polledo (A6-0047/2005) on draft amending budget No 1/2005 of the European Union for the financial year 2005, because I accept the modifications made to the organisational structure of the Commission’s services following the appointment of the new Commission and the distribution of portfolios amongst the new Commissioners, which made changes essential. That being the case, these changes should be incorporated into the amending budget in the most transparent and efficient way possible. I welcome the neutral impact of these changes on the budget.
The aim of this first draft amending budget is to make the necessary budget-neutral technical changes to the 2005 budget as a consequence of the revision of the services’ organisational structure in connection with the appointment of the new Commission and the distribution of portfolios amongst the Commissioners.
It is important to remember that although it is an administrative body, the new Commission undertook to make this the ‘competitiveness and cohesion’ budget. Furthermore, the mid-term review of the Lisbon Strategy that we voted on yesterday calls for greater determination and creativity in pursuing its objectives. The Commission has been given the appropriate cooperation by Parliament. I voted in favour of this motion for a resolution because I am convinced that the Commission will make good use of this instrument and that it will deploy its resources to achieve those objectives, thus justifying the very firm support it received in the relevant committee.
At a time when the damage both to the environment and to public health caused by conventional methods of food production indicates that it is vital to look for alternatives, and that there is a need to guarantee access to safe and sustainably produced food, it is important for the European Parliament to adopt a position on this.
Support is needed for organic production methods, in view of their respect for environmental balance. This support may be in the form of incentives for producers or in the form of measures to protect organic crops from the risks involved in the use of GMOs. The risks to the environment caused by GMOs are not yet known, and there is no way to guarantee their containment, and there is therefore a danger that they will contaminate the species alongside which they are grown.
I voted in favour of Mrs Aubert’s report on the European Action Plan for Organic Food and Farming, because I believe that it raises fundamental questions about the very future of organic farming.
We need to be aware that this type of agriculture now accounts for an important share of the food market and of agricultural production in the European Union.
The Action Plan sets out to address three key priorities: information-led development of the organic food market by providing the public with more information and increasing consumer awareness; making public support for organic farming more effective; and improving and reinforcing the Community’s organic farming standards and import and inspection requirements.
These priorities should consequently be aimed above all at endeavouring to effectively overcome the specific difficulties inherent in the special nature of organic farming, throughout the whole industry, from production through to distribution. A European action plan for organic farming should be ambitious, given that organic farming is not just limited to the production of food, but also has a far wider environmental and social role.
Organic issues are of great importance in today’s world. Since 1985, we have witnessed a significant increase in the number of agricultural holdings and acreage devoted to organic farming.
Yet there has been a major slowdown in this growth in recent years because of problems relating to the production, processing and distribution of these products.
The report before us advocates the introduction of additional and enhanced measures with a view to eliminating these obstacles. The main objective is to raise everyone’s awareness, and not just that of an urban minority, of the advantages of organic produce for the environment.
An improvement in Community legislation, including the common agricultural policy, and an increase in public aid, are essential if we are to make organic farming a more dynamic aspect of sustainable agriculture.
At a time when the environment should be a priority, this issue should be high on the agenda.
Given that I am certain that the high price of organic products is the main obstacle to their consumption, I am convinced that developing support for organic farming will result in a reduction in the price of organic produce and consequently in an increase in the consumption of organic products by the public at large.
I voted in favour of the report.
– I voted in favour of Mrs Aubert's report which encourages the development of organic food and agriculture. These practices have been developing constantly in Europe for several years now and meet a demand from European consumers for a healthy and varied diet.
To reassure both farmers and the public, it is also vital to establish rigorous controls to prevent the risk of contamination in the event of the coexistence of organic and transgenic crops. This is also the Belgian position: the assessment of controls and risks linked to GMOs must be based on independent scientific reports.
Additionally, it is urgent to provide solutions for the specific problems being encountered by organic farmers: in Belgium, consumer demand for organic produce is far from consistent and often varies in line with food scares. Farmers suffer from these fluctuations whereas, instead, they should be seeing the reward for all their efforts and investment. It is absolutely essential to avoid a situation in which certain farmers are forced to sell at a loss.
Defending organic farming means taking a stand for quality and safety, not forgetting freedom of choice for consumers.
Mr President, if I had been given the chance to speak in the debate on International Women’s Day and Beijing + 10, I would have said that it was actually a shame that violence against women is a long-running issue in this House, although thankfully it is less prevalent than other important problems that affect far more women – untold millions of them, in fact, who have for years been waiting for solutions called for, I might add, by overwhelming majorities in this House. Let me take as an example the splitting of pensions entitlements acquired during marriage, so that a woman who wholly or partly gave up work in order to devote herself to her family duties is not left without social security after divorce. We therefore need a framework directive to put a stop to divorce tourism in the EU.
I also recall our 1996 report on the status of spouses who help out in small businesses and in agriculture. Ten years ago, we were demanding the lifting of directive 86 on the equal treatment of self-employed men and women and the spouses who help them out. Nothing has happened!
If I may now turn to the battered wives, let me add that men get beaten up too. Since 2003, Luxembourg has had a law that has already helped a great deal; its law on domestic violence bars violent men from the home, so that, if the man turns violent, it is he who has to leave the shared home, rather than the woman and her children having to flee to a refuge for battered women or to her family. It would be appropriate if the Commission were to recommend to all the Member States that they adopt a law along those lines if they have not already done so. There would then be no need for Beijing + 10!
. Despite voting against the resolution on the World Conference on Women, the Christian Union/SGP is not at all opposed to the women being treated normally in this society. We unreservedly support the fight against the abuse of women, their genital mutilation, trafficking in them, the custom of giving women away in marriage and honour killings. In addition, equal access to good education and good health care is important to everyone.
There are, however, a number of ideas that we are unable to back. We do not reject participation by women in the labour process, but an enforced gender distribution according to numbers does not do justice to reality. Capacities and aptitudes are the criteria according to which job applicants must be selected; whether they are men or women is less relevant in this context.
Individuals and organisations should both have freedom of choice. It is up to the people and organisations themselves to make choices with regard to their personal privacy or their internal structure and external representation, provided no improper means or methods are used in the process.
Finally, situations in the medical-ethical field must be treated with the utmost care. Man is not the last link in an evolutionary process, but is a being who was given life by his Creator. He should treat his own life, that of others, as well as existing and unborn life, with due responsibility.
The Moderate delegation has voted in favour of the resolution but wishes to emphasise certain problems we see with the wording. The resolution regards the world’s women as a homogeneous group, a fact we regard as very unfortunate, because the position of women varies very dramatically indeed from one country to the next.
The situation of women in the developing countries is confused with the situation of women in Europe, as if they were comparable problems. Problems such as rape in war, honour killings and genital mutilation cannot, as has been done in the resolution, be compared with issues relating to lifelong learning, the allocation of quotas and the number of months’ paternity leave. The resolution confuses issues that belong at EU level with those that are quite clearly national issues or, quite simply, matters to be decided by individuals.
We should have preferred it if the focus had been upon women in the developing countries, where they are in a very vulnerable situation. The wordings concerning the developing countries relate, to a large degree, to issues to which the EU should call attention in the Common Foreign and Security Policy and in aid policy. We should have liked the resolution to have stood up for men’s and women’s equal rights and the defence of human rights throughout the world.
On 10 March 2005, I voted against the resolution on the Follow-up to the Fourth World Conference on Women – Platform for Action (Beijing +10).
This was because the resolution was particularly short-sighted and poorly thought out. It contained many appropriate proposals but also many quite inappropriate ones, some of which were simply ridiculous.
An example of the latter is paragraph 12, the measure providing for gender equality to be incorporated into the Structural Funds. There is also the call for women to constitute 40% of the staff of peacekeeping or conflict prevention missions. I wish to register a particular protest against paragraph 13, which contains a reference to female reproductive health.
In the final analysis, it was because of that wording that I was unable to vote in favour of the resolution.
I and my British Conservative colleagues have abstained on the resolution concerning the 4th World Conference on Women because we do not believe that it deals with the most vital issues appropriately or in a truly practical way. The over-prescriptive references to 'gender mainstreaming', 'gender-based budgeting' and the call for rigid enforcement of quota systems are examples of this.
The Conservative Party leads the way in championing respect and rights for women. Human trafficking, prostitution and genital mutilation are just some of the horrors facing girls and women in developing countries. But they cannot be dealt with only through financial aid, though aid is clearly needed; nor can they be dealt with by legislation, although legislation can of course help in appropriate cases. Womens' freedom will only be guaranteed if there is a proper programme of education extending to both sexes and vigorously pursued.
. On this World Women’s Day 2005, I would like to focus attention on all women who go about performing their duties in a perfectly normal way. I would like to make their primary concerns – provision for families, for children, and also for older people – matters of political interest. We talk a lot about gender mainstreaming; I would ask that we also give thought to family mainstreaming when taking policy decisions that affect society. In future, when taking policy decisions, we have to examine the effect they will have on families; state programmes for encouraging women to return to work, in particular, must in future be guided by the principle of family mainstreaming. Work and society must fit the family rather than the other way round. Agricultural statistics, for example, still take insufficient account of the work done by farmers’ wives. On commercial farms, women work for around 63 hours a week. Agricultural statistics first deduct around 50% under the heading of provision for the family. Farmers’ wives do unpaid work at home, on the farm and for the family in exactly the same way as all women work in addition to the time they spend doing a job, but statistics take no account of what they do; it is still not taken seriously by society, and is not recognised as an economic factor. Generally speaking, the services performed by women must be fully taken into account in calculating the gross national product.
At last, the European Parliament is including among its priority aims in the defence of the dignity of women, the serious issue of female genital mutilation.
All too often, Europe has announced its good intentions of defending the dignity of the individual, of women or children, without being able to translate that into concrete and genuinely effective action.
We hope that today’s initiative is a turning point in tackling seriously the phenomenon of female genital mutilation, a phenomenon which has nothing whatsoever to do with the respect for the traditions and cultures of other nations, since barbarity is not culture.
We therefore propose that a directive should be issued prohibiting the practice of female sexual mutilation, that steps should be taken to provide proper education on the problem, and, in particular, to provide support to immigrants from countries in which these customs are tolerated and even considered legitimate.
Additionally, we believe it is necessary that a public awareness campaign should be promoted on the phenomenon of violence against women, that proper information should be made available on respect for women’s health and physical safety and that the criminal law of European Union Member States should treat the practice of sexual mutilation of women as an aggravating factor in the crime of assault and battery.
Taking advantage of the fact that the plenary is meeting on International Women’s Day, Parliament has decided, by means of this motion for a resolution, to highlight some well-known aspects of the situation of women which are to be deplored and which we should combat.
Anyone who is opposed to a gender war or to a quota policy or to confusing what is it to be in a minority with what it is to be a woman, is all the more duty-bound to fight for full respect for women’s unique role in society, in the family and as individuals, and for legal provisions to apply which give them genuine equality, while respecting the natural differences between all of us and in particular fully respecting something that is vital regardless of gender: individual liberty, and each person’s inalienable right to individual happiness.
This week we are celebrating International Women’s Day, which gives us an opportunity to take stock of the progress made at world level as regards women’s equality, liberty, development, recognition and participation in civic life.
I believe that collective awareness raising about the enormous amount that remains to be done is very important, and that the EU should remain at the forefront of a just battle, which, while favouring women, is not exclusively a women’s issue, but one for humankind as a whole.
The innumerable afflictions and dangers faced by many millions of women all over the world are extremely serious, and deserve a prompt, full and unreserved response.
At the same time, I feel bound to say that I regret the fact that on the pretext of these fine-sounding but vague principles and concepts, attempts are being made to treat certain practices that fly in the face of such rights as rights in themselves – for example abortion, which is conveniently disguised and played down under the disingenuously employed banner of ‘sexual and reproductive health’.
– Violence against women comes in many different forms: physical or psychological violence, rape, domestic slavery, the sex trade and prostitution, etc. They are ubiquitous and constantly on the increase. In our so-called ‘civilised’ countries which pride themselves on their respect for human rights and the rights of citizens, did you know that in France, six women die every month as a result of domestic violence, with almost no public reaction? Did you know that, in 2002, this violence was covered by an amnesty, while there is no amnesty for the mistreatment of animals? Surely women are not considered as being less worthy of protection. Only a few days ago, police violently beat women who were demonstrating peacefully in Istanbul. That has to stop. We need to tackle the factors which, as in the case of women in Islam, contribute directly or indirectly to their subjugation. It is intolerable that, in our countries and throughout the world, archaic and inhumane practices such as excision, honour crimes, stoning and decapitation should be accepted. This day devoted to women must not just be a symbolic event; it must be an opportunity for true awareness of women's rights in France and throughout the world.
I welcome the fact that, as part of the celebration of International Women’s Day, the European Parliament decided to hold a debate to mark the tenth anniversary of the Fourth World Conference on Women and the Beijing Declaration and Platform for Action, and, in particular, to focus on domestic violence.
Given the worrying scale of this blight on society, I support the idea of 2006 being designated European Year against Violence against Women.
However, in addition to symbolic gestures, I also consider that the EU should play a leading role in taking practical steps to establish gender equality. I firmly believe that we should move on from mere political recognition to practical application in our day-to-day lives.
In the area that I follow most closely, social policy, there is a need to strengthen all those measures that help to combat all aspects of inequality between men and women in the workplace, be it wage levels, career progression or access to the labour market.
The Nordic countries have very low levels of unemployment, and one of the reasons for this is that they have encouraged greater employability amongst women.
By the same token, given that the labour market is becoming ever more demanding, it is important for flexible working conditions to take into account key values such as the balance between family and professional life …
– Mr President, of course I am against the trade in both organs and eggs. It is a despicable practice. However, I cannot agree with the text of the resolution, because it places the donation of eggs on the same footing as the donation of organs or cells. While the latter is undertaken in order to save life, the donation of gametes, and therefore also of egg cells, must be considered as part of a parental project. The child born from such a donation cannot be considered as an object but as a person, with the right to know the identity of his or her biological parents later in life should he or she so desire. The resolution should have referred to this fundamental difference, and I regret that the text was not amended.
We Moderates do not believe that the issue of trading in human eggs should be dealt with in the manner of the current resolution. The resolution we are voting on today has not been thoroughly prepared. Nor does it weigh up the ethical pros and cons in such a way as to shed light upon the whole of this complex issue.
It does not make sense categorically to call for a ban on trading in egg cells and embryos. Women who are unable to have children of their own will always be able to come to agreements with other women who are willing to donate eggs. For many, childlessness is very painful and traumatic. It would be a mistake to criminalise such agreements.
The issue of egg donations entails many complex moral considerations. More clarification than is provided by the current resolution is needed in connection with the issues both of what interventions in reproduction should be permitted and of what the consequences are both for those women who donate eggs and for the childless women who desire help.
The reason why, in spite of everything, we choose to vote in favour of the resolution has to do with the situation that gave rise to it, that is to say the exploitation of poor women in Romania, which is something we view seriously, without having a detailed knowledge of all the facts.
– I voted against the joint resolution on the planned egg trade, which is little more than a flight of fancy. On the basis of a rumour circulated by the gutter press, disproved by an official report of the competent authorities in the UK, Parliament has cloaked itself in the lofty principles of human dignity, while at the same time refusing to deal with the underlying issue, namely that of whether we should or should not encourage well-supervised scientific research into embryonic stem cells. I believe this research is essential for the fight against genetic disorders and against the scourges of modern life such as Alzheimer’s or Parkinson’s disease. Regenerative medicine in Europe is beginning to lag behind the US and Asia. Parliament makes itself look foolish by tackling the subject of egg cell donations solely from the standpoint of the much-needed protection of women against involuntary exploitation.
We need to respond to the news that has reached our ears about trade in women’s ova with firm condemnation, sincere concern and an effective reaction by international bodies, in addition to that by the Romanian and British authorities.
The mere possibility that women may be forced to use their bodies as part of an obscene new trade should be enough to make us all commit ourselves to combating this practice by acting without delay. It is at times such as this, much more than on commemorative dates, that we can and indeed should demonstrate our willingness to live up to the values that we advocate.
The news we have heard about the United Kingdom importing human somatic cells from Romania, if it is true, indicates behaviour that demonstrates contempt for the most basic human rights.
If British clinics are indeed offering high cash prices to Romanian women for their ova, not only are they encouraging people to turn the human body into a source of profit, which is prohibited and condemned under Article 3 of the EU Charter of Fundamental Rights, they are also indulging in sordid exploitation of the donors’ weakness and poverty.
In the light of these reports, the European Parliament should apply itself to urgently adopting measures with a view to protecting the dignity of human beings, amongst which I wish to highlight strict controls on the donation of ova, tissue or organs as a whole, so as to provide protection against this uncivilised exploitation of one human being by another.
Lastly, I consider that the practices that have been reported should be the subject of a vehement protest by this House, and deserve to be treated with the utmost repugnance.
I also welcome the adoption in this resolution of extremely important principles opposing cloning and advocating the protection of human embryos.
Europe should unite in defending the dignity of all human life, from the moment of conception until death.
I voted in favour.
– On behalf of the liberal members of the Alliance of Liberals and Democrats for Europe in the European Parliament, I condemn this afternoon's vote on the joint ‘egg cell trade’ resolution, a vote which, on the pretext of combating the exploitation of women and supporting the inalienability of the human body, really has a totally different purpose: to ban, directly or indirectly, research into embryonic stem cells and therapeutic cloning…
It is a moralistic, retrograde and obscurantist vote which rejects and calls into question the ‘yes’ vote of this very same Parliament, on 19 November 2003, for the financing of research into embryonic stem cells, and this within the context of the Sixth Framework Programme for Research and Development.
It is a disastrous signal from 307 Members to couples waiting for the gift of life, but also to the hundreds of thousands of patients in Europe who are placing all their hopes for a cure on research – diabetics and sufferers from Parkinson’s, Alzheimer’s and many other diseases.
There are 199 of us in this Parliament whose ambition is still undiminished, namely to respond to these hopes, not merely by a vote for progress and solidarity, but above all by supporting modern and humanistic medical research in the interests of patients awaiting treatment.
– At puberty, a young woman only has a limited number of egg cells – approximately 500 – which are released one by one at each menstrual cycle. By the time of the menopause, the egg cell stock is exhausted and the woman is no longer able to conceive children.
The hyper-stimulation of a young woman’s ovaries, involving an increased risk of ovarian cancer, is not a trivial public health issue. In a country where the resources of the healthcare system are limited, what guarantees will be offered to these young women? Why would a young woman wish to run a risk of this type, except under financial pressure?
To remove and damage tens or even hundreds of egg cells from a young woman of 18 is tantamount to inducing a premature menopause, and to making it quite impossible for that woman ever to have children. Who can be certain that a young woman of 18 is ready to make such a decision? How can we be certain that it is not the result of financial and economic pressures?
Given these circumstances, it is clear that this issue goes far beyond Directive 2004/23/EC; it is impossible to call for demand to be met while at the same time stating that the donation of egg cells should be voluntary and free. This is a major infringement of a woman’s most fundamental rights.
Nuclear weapons constitute a serious threat to our global security, and not only in countries such as North Korea and Iran. The June List’s MEPs support the call to limit the spread of nuclear weapons, something that, in the long term, should lead to a phasing-out of all nuclear weapons.
With its experience, knowledge and global reach, the United Nations (UN) is the best organisation for guaranteeing the success of the Non-Proliferation Treaty 2005. The UN must therefore be given priority in the work on global disarmament. The resolution contains, however, proposals that would gradually strengthen the role of the EU’s foreign and defence policy, something that would be in danger of weakening the UN’s position.
Hiroshima was devastated by an atomic bomb sixty years ago this summer. Including the effects of radiation poisoning, the five-year death total was over two hundred thousand, almost two thirds of the city's population.
In May the Nuclear Non Proliferation Treaty (NPT) comes up for another five-year review by those countries that are party to it. The treaty regime is weaker than it has been since its entry into force in 1970. If this vital security instrument is to continue to be effective, it is highly important that the central bargain be revived by the NPT nuclear weapon states, led by Washington, at the review conference.
1962 saw predictions of as many as 25 to 30 nuclear weapons states with such weapons integrated into their arsenals by the end of the 1970s. This could have resulted in over forty such nations today, leaving nuclear weapons vulnerable to the hands of terrorists. But it did not happen. Today there are only two more states with nuclear weapon programmes than there were in 1970...
.– The motion for a resolution on nuclear weapons may well describe the situation, but it focuses solely on the problem of non-proliferation, rather than on the problem of the existence and use of nuclear weapons. Only the United States have used nuclear weapons, committing a huge crime against humanity in Hiroshima and Nagasaki. Depleted uranium was also used by NATO forces in the wars against Iraq, Yugoslavia and Afghanistan, with devastating consequences. No mention is made of these issues.
Interest in the non-proliferation of nuclear weapons is hypocritical, unless it is linked to a demand for immediate specific action to destroy them, starting with the European nuclear powers (France, Britain), and unless a clear request is made for US nuclear weapons to be removed from Europe. From this point of view, with the situation as it stands and taking account of the fact that the United States have reversed their commitment not to use nuclear weapons and strike first, the reference to the non-proliferation of nuclear weapons directs people's attention away from the real dangers arising from the imperialist nuclear powers. We support general nuclear disarmament and that is why we shall abstain from the vote.
In the context of the long-standing and more far-reaching objective of securing total compliance with the Non-Proliferation Treaty, if we are to be realistic, some concerns are more urgent and serious than others. The danger represented by nuclear arms being acquired by pariah states not committed to international law and by terrorist groups cannot be compared with the acquisition of such arms by states which form part of the fabric of modern international relations, and it would not be reasonable to act as if the two were comparable.
Against that background, the situation both in North Korea and Iran gives us cause for concern.
In the case of Iran, the hopes we are pinning on the work done as part of the negotiations conducted by the EU should not blind us to the fact that the indications of any real commitment by Iran to the proposals are very slight.
In the case of North Korea, however, there are more than indications, there are clear statements and instances of behaviour on the part of the leaders of that country that should give the international community pause for thought about what actions it may have to take in due course. World security calls for careful reflection, respect for the law and courage when the time comes for a decision.
In developing their nuclear arms programmes, North Korea and Iran have adopted an approach that obviously indicates contempt for international law and for the agreements they have signed, the consequences of which are clearly damaging for world peace and political stability.
Such behaviour, which borders on belligerence in some cases, calls for a firm and united response on the part of the European Union. This does not just involve condemning the attitude displayed by those who breach agreements, but also making every effort, as a matter of urgency, to get the North Korean and Iranian Governments to return to the negotiating table, failing which they will be subject to economic and political sanctions.
The EU should also carry out a prior analysis of the consequences for Europe – particularly in political and economic terms – of the possibility of Iran and North Korea possessing nuclear arms.
Lastly, I believe that the EU and its Member States should put up a common front at the 2005 Non-Proliferation Treaty Review Conference, and exhort the international community to strengthen programmes designed to prevent the spread of nuclear materials, technology and know-how, and to adopt additional measures to avoid terrorists or those that harbour them having access to weapons of mass destruction and their components.
I voted in favour.
While we support a robust NPT and steps to curtail the nuclear programmes of North Korea and Iran, we have abstained on this resolution because we are not in agreement with the following paragraphs in particular:
paragraphs 10 and 19 - we believe that conventional forces alone cannot ensure credible deterrence, that nuclear weapons make a unique contribution in rendering the risks of aggression against the UK and its allies incalculable and unacceptable and consequently that they remain essential to preserving peace;
paragraph 15 - we do not agree that the EU has a role in coordinating intelligence;
paragraph 17 - we believe that the presence of United States conventional and nuclear forces in Europe remain vital to the security of the continent and consequently it would be wrong to call on "the USA to clarify the situation of the quantity and strategic objectives of its tactical nuclear arsenals stationed on European bases";
paragraph 18 - Israel has not declared that it possesses nuclear weapons and therefore it is in appropriate to include Israel in this context;
paragraph 31 - the United States has not declared that it would "not engage in preventive military action against Iran", and it would be wrong to rule out any option at this stage.
We welcome the development of a peaceful and democratic Lebanon as an important part of a peaceful and democratic Middle East. We are happy to see individual European countries accepting their responsibility and contributing to the peace process, but we object to the constant attempts to increase the role of the EU’s foreign and defence policy. Such a development would involve the EU taking resources that would have been better administered by the United Nations, and it would weaken the world community in the longer term.
The recent developments in the situation in Lebanon need to be viewed in the light of the deteriorating situation in the Middle East, where there has been an escalation in interference and military intervention and occupation by the United States and its allies, in an attempt to secure domination of the region and its vital resources, thus putting into action its ‘Greater Middle East Initiative’.
Furthermore, it is against the background of the growing pressures and threats directed by the United States at countries in this region such as Syria and Iran – for which the US sought to secure the support of France and Germany at the recent EU and NATO summits – that attempts are being made to justify dangerous ventures and an escalation of destabilisation of the region, in particular in Lebanon, and to undermine that country’s national unity and the implementation of the Taif Agreement. This could have serious consequences.
This resolution obscures the fundamental issue, the ‘cause of causes’, that is to say the role of the United states and of Israel, which is in military occupation of Palestinian, Syrian and even Lebanese territory, in aggravating the situation in the Middle East.
We accordingly disagree with the overall approach of the resolution.
The European Parliamentary Labour Party supports the resolution on the situation in Lebanon, in particular its focus on the importance of free, democratic and transparent parliamentary elections, the need for a complete and rapid withdrawal of Syrian forces and intelligence, and hopes for reform to spread across the wider Middle East.
However it is important to clarify that the military wing of Hezbollah is already listed as a terrorist organisation by the United Kingdom, whereas the political wing is under constant review. Hezbollah represents significant public support in Lebanon, and our hope should be that Hezbollah rejects terrorism and embraces the political process.
– Parliament has just passed a resolution calling for the withdrawal of Syrian troops from Lebanon. That is a positive step, but it does not go far enough. The re-establishment of Lebanese independence also requires that those Lebanese who were forced to leave their country should be able to return and that all political prisoners, prominent among whom is Samir Geagea, should be set free.
However, the majority of Members who voted in favour of a text defending the sovereignty of Lebanon are the same ones who are striving to dismantle the sovereignty of our own nations within the Europe of Brussels; a Europe without borders, open to immigration from anywhere in the world.
Lebanon lost its sovereignty as a result of massive immigration. The arrival, in the early 1970s, of hundreds of thousands of Palestinians shattered the demographic equilibrium between Moslems and Christians – to the detriment of the latter, who became a minority in their own country.
The resulting civil war served as a pretext for Syria to occupy Lebanon and put an end to its sovereignty. Today, the presence of 500 000 Syrian immigrants is a serious obstacle to the restoration of independence to the country.
The disaster of Lebanon is proof: woe betide a country which loses its identity and sovereignty.
– We voted against – and emphatically against the second part of paragraph 6. Our position is that we refuse to draw a distinction between the political and military wings of a terrorist movement, namely Hezbollah.
We also bitterly regret that the amendment calling on the Union to place it on its list of terrorist organisations was withdrawn.
This Party of God, whose fundamental charter calls for the destruction of the state of Israel and the establishment of an Islamic Republic in Lebanon; this Hezbollah, whose emblem is a machine gun and whose motto calls for the sole victory of the congregation of Allah. Could this movement, responsible for atrocities, the hijacking of aircraft, kidnapping, torture and assassinations too numerous to mention, be anything other than a terrorist organisation? Of course it is a terrorist organisation, and we are all perfectly aware of the fact. The real issue which is dividing the Council is whether or not it is expedient to say so.
We believe that the planned text was sufficiently clear to avoid severing links. The European Parliament is not the Council’s echo chamber. It has just deprived itself of the opportunity to send a clear political signal to all those throughout the world who are fighting against our values of freedom and democracy.
The most recent events in the Middle East and the way the situation in that part of the world has been developing – partly, it must be said, because of military intervention in Iraq – today give us some, albeit modest, grounds for hope.
Alongside tragic events such as the assassination of the former Lebanese Prime Minister or the repeated attacks in Iraq, there are in fact signs that new solutions to the problems of the Middle East are emerging, solutions that point towards the possibility of stability, peace and democratisation in the region in the future.
In this context, and against the background of the groundswell of protest against that assassination, the time has come for us to demand that Syria should comply with the wishes of the international community and totally withdraw from Lebanon, thus allowing normal elections to be held in that country.
Furthermore, it is time that the European Union recognised what has been obvious for a long time and include Hezbollah in the list of terrorist groups.
Lebanon has long been the stage for a clash between the main powers in the Middle East, and its entire social fabric has suffered because of its geographical location.
The most recent in a long list of acts of violence that stretches back to antiquity was the deplorable assassination of former Prime Minister Hariri, demonstrating just how far there is to go before Lebanon achieves stability and also the degree of uncertainty hanging over the current elections.
I consider it essential, if this state of affairs is to be brought to an end, for the international community not to prevaricate in the face of those who subsidise, promote and incite terrorism. Simply tolerating terrorism is not a good policy.
I am therefore pleased to see the withdrawal of Syria’s troops, but I feel bound to condemn the relationship that this country has maintained with Hezbollah and the way in which it has interfered, directly or surreptitiously, in the internal affairs of Lebanon, a sovereign state. Until we have irrefutable proof that this behaviour, this interference, has ceased, and that human rights and fundamental freedoms are being respected, I believe that the European Union will have very little to gain from forging closer links with Syria. I also believe that Hezbollah should be included in the European list of terrorist organisations, with all that that implies.
I abstained in the vote on Hezbollah because ‘all necessary measures’ against terrorist activities would involve Hezbollah being added to the list of terrorist organisations. Sweden’s Green Party is opposed to this list because it is not based upon objective criteria, the decisions cannot be appealed against and no rights are granted to those whose names are added to the list. Hezbollah has many parliamentarians and civil activists, and an across-the-board fight against all parts of the organisation will not solve the complex situation involving its status in Lebanon.
We abstained from voting on asking the Commission to defend the proposal that the EU budget should amount to significantly more than one per cent of GDP. We wish to prioritise the Lisbon Strategy, of which research is an important part. It is, however, too early in the current situation to commit ourselves to a particular level for the EU budget.
This report addresses a topic that is very important for the future of research, knowledge and innovation in the various Member States of the European Union, which can be summed up by focussing on three aspects:
- If we are to increase the level of research, we need an increase in funding. The budget of the Sixth Framework Programme amounts to only 5.4% of total public research spending in Europe, which means that it is not viable to create any kind of European Research Area. Financing for the future programme is essential, but the final amount of the Union’s financial perspective is not yet known. The rapporteur calls for a doubling of the budget, which seems logical.
- The content of the next Framework Programme needs to be changed in various ways as compared with the present programme, but not quite as proposed in the report. Research must support innovation, but it should not be totally redirected solely towards increasing competitiveness, as is the case with the Commission’s guidelines, following Wim Kok’s report.
- Greater attention needs to be paid to the working conditions of all those engaged in research. The rapporteur states that the EU needs 700 000 new researchers by 2010 if the target of 3% of GDP investment in research and development is to be reached. This implies adequate investment in human resources in order to produce more researchers.
Research is a vital area for the long-term success of the European Union as regards innovation and competitiveness. I accordingly voted in favour of this report on guidelines for future European Union policy to support research.
It will only be possible to create the European Research Area by increasing the EU’s financial support for research, in the context of improved coordination between European, national and regional research policies. For this reason, I wholeheartedly approve of the proposal to double the budget for the Seventh Framework Programme.
The EU needs 700 000 new adequately skilled researchers by 2010 if the target of 3% of GDP investment in technological research and development is to be reached. To achieve this objective, it is essential to make Europe more attractive for researchers and scientists, to stir up fresh enthusiasm for science among young people, to foster the participation of women and to promote scientific careers and the mobility of researchers.
Lastly, I wish to emphasise that those Member States that are eligible for the Structural Funds should devote a significant proportion of these resources to eliminating their disadvantages in the field of research.
I welcome this report's emphasis on achieving the Lisbon objectives through various means.
It is vital to improve framework conditions for private research, since in it is estimated that the EU needs 700 000 new, adequately skilled researchers by 2010 if the target of 3% of GDP investment in Research and Development (R[amp]D) is to be reached. Furthermore, to reach this target, two thirds of the investment in research should come from the business sector.
The Kok report on the Lisbon Strategy has also identified “increasing Europe's attractiveness for researchers and scientists” and “making R[amp]D a top priority” among the policy areas requiring urgent action.
I agree with the report that making Europe more competitive requires appropriate financial means. There should be sufficient coupling at European and national level to ensure a uniform quality of funded projects.
I also welcome the call to increase support for R[amp]D and innovation in renewable energies following The International Conference for Renewable Energies (Bonn, June 2004).
I voted in favour of the report by Mrs Locatelli (A6-0046/2005) on Science and technology – Guidelines for future European Union policy to support research, because I advocate strong and effective research policies for Europe.
I am very much aware of the difficulty of achieving the objectives set out in the Lisbon Strategy, and I accordingly continue to support a European Union research and development policy as one of the main instruments for promoting Europe’s growth and competitiveness. Establishing the European Research Area (ERA) is key here, as is achieving continuity in the planning of research programmes.
The objective of making Europe more competitive requires funding for research. Accordingly, the new strategies aimed at creating companies that will cooperate both with regional institutions and universities are something that we need to develop for the future. It is important for universities to take on an entrepreneurial role, thus facilitating interaction between research and industry.
Lastly, I welcome the proposals that Structural Funds should be used to support R[amp]D actions at regional level and a ‘European excellence label’.
I welcome the courage of the rapporteur, who prefaces her explanatory statement with the sentence, ‘Europe deserves better: Stop with the “Lisbon lament”’. As I said yesterday, just as there is agreement about the Lisbon objectives, there is also general recognition that we urgently need a new, strong and courageous attitude. I would like to add another epithet: creative.
The Kok report on the Lisbon Strategy stated that it is necessary to increase the attractiveness of Europe for researchers and scientists. In fact there are a great many sources of information and statistics showing that Europe has been suffering from a massive haemorrhage of its best scientists and researchers. It is important to halt that haemorrhage.
It is also important to pursue the objective of the European Research Area by means of practical actions, such as greater technology transfer, especially to small and medium-sized enterprises; full and efficient use of the Structural Funds to support research and development at regional level; placing special emphasis on interdisciplinarity in the training chapter; strengthening the role and responsibility of universities in the Europe of knowledge; promoting the mobility of researchers by encouraging and facilitating family unity; achieving the objective of 3% for R[amp]D; funding and disseminating centres of innovation, such as the proposed European Institute of Technology; providing primary and secondary education with technological instruments to encourage research; and promoting information campaigns about success stories. Putting it simply, to ‘stop the laments’.
I voted in favour.
– European Union support for research must be in step with the objectives set out in the Lisbon Strategy. It is for this reason that I gave my wholehearted support to this ambitious report.
A country such as Belgium has a duty to follow the example of certain of its European neighbours who have had the courage to invest in scientific research. In this context, Finland is a good role model. With 3.5% of GDP devoted to research, it has already exceeded the EU’s 3% objective for 2010. The results in Finland speak for themselves. The annual number of new PhD students has doubled in ten years and the country has added an extra 26 000 researchers over the same period (+50%).
We also need to bring about a change in mentality. On average, a young European researcher working in the USA has a research grant 2.5 times higher than in Europe. To stem the brain drain, we need to make Europe more attractive for the top researchers, and also encourage our young people to follow scientific careers.
There is still much to be done in the fields of public health, the environment or high technology.
With reference to Paragraph 44; the world’s most important environmental problem is global warming. The EU has signed up to the Kyoto Protocol, the main aim of which is to reduce carbon dioxide emissions. The expansion of nuclear power constitutes one of the most important means of reducing these. I therefore wish to support EU research into nuclear power in all its aspects. I do not, however, support the EU’s defence research. This is something about which countries must decide individually or about which they must reach agreements with each other.
I and my British Conservative colleagues are voting for this report but with one important proviso. Nothing in any of our votes should be taken to mean that we support an increase in the overall EU budget. We do support the creation of a budget entry sufficient to support LIFE funding for nature protection and biodiversity which we do not feel will be adequately protected or financed under the Commission's present plans. It is vital that, now we have created the Natura 2000 network, we are prepared to find the money to continue to finance it where necessary.
– I voted against the Auken report as I believe we cannot compromise future financial prospects by determining the expenditure for a single area of environmental policy in advance.
The preservation of biodiversity and the reversal of desertification are essential in ensuring sustainable development. Healthy ecosystems provide important social and economic resources. The Natura 2000 network, based on sites protected under the Birds Directive and the Habitats Directive, is contributing towards achieving this objective.
In its proposal for the financial perspective for 2007-2013, the Commission intends that the annual cost of managing the Natura 2000 network, EUR 6.1 billion per year, should be financed from existing funds. Although the objective of reversing the loss of biodiversity is being pursued, no attempt is being made to combat its causes: we need a change in the production model based on profit maximisation, of which one example is the release of GMOs into the environment. Similarly, the necessary financing is not provided for, as this objective has to ‘compete’ with other economic and social objectives.
We therefore consider that the appropriations for rural development, which are intended to compensate farmers’ additional costs, and those for the Structural Funds should be proportionately increased if the costs of managing Natura 2000 are to be found from these funds. It is also essential to increase funding for the LIFE programme and/or to establish a programme dedicated to this network so as to ensure that its objectives are met.
. Protection of our natural environment can be achieved only by a real partnership between nature protection agencies and farmers, and so the Commission’s financial proposal must not jeopardise cooperation between them. It is farmers, across the length and breadth of Europe, who both ensure that nature is accessible to all and produce healthy food. Our farmers are in no doubt about what is required of them; they farm in accordance with best practice. It is for that reason that there must be certainty about the additional requirements prescribed for FFH areas by the European Union, also being adequately funded by it: ‘he who places the order pays the bill!’ It is not acceptable that the funding of Natura 2000 should be to the detriment of other agricultural and environmental measures or of other rural development programmes. Many issues have yet to be resolved. Precisely what actions are ultimately to be taken in the certified areas is to be decided at regional level in the first instance. It is important that funding for these actions should be in place. Those resources intended only for the management and organisation of the Natura 2000 areas must be kept to a minimum. We have to take care that there is no build-up of additional bureaucracy. Rather than putting money into management, bureaucracy and administration, the projects that are funded must be efficient, must help the environment and achieve tangible results.
In an increasingly urbanised society in which rural areas are being abandoned and in which industrialisation and construction are taking over space traditionally regarded as ‘natural’, the European Union’s desire to ensure that biodiversity is maintained is both justified and beneficial. A society that abandons its fields, its forests and its rural space is not only reducing biodiversity, it is also reducing its capacity to take proper advantage of natural resources, and is instead encouraging urban concentration and the predominance of the main cities, while lowering the overall quality of life.
Our key objective should not be to advocate biodiversity as an end in itself, but to protect a development model that enables people to enjoy the highest possible quality of life, which is only possible if ‘natural’ space is preserved and maintained.
The environment deserves to be treated as a priority at world level, especially so given the growth witnessed over recent decades and the negative impact this has had on the world, combined with the need for sustainable development.
More specifically, the issue before us today is biological diversity throughout the world, which has progressively declined over recent decades.
Aiming as it does to protect nature and in particular animal life and its habitats, the Natura 2000 network gives us a unique opportunity to combat this impoverishment of biological diversity in Europe. That is something for which we are directly responsible.
I attach great importance to the availability of appropriate levels of funding, together with an increase in support and special treatment, if the key objective is to be attained. The EU has of course already made a commitment with the Cardiff Process principle of integrating environmental considerations in all key policy areas and the EU's own Sustainable Development Strategy.
The report before us advocates joint responsibility between the Community and Member States. EU funds should therefore cover both sites and their management activities.
Above all, this strategy, by virtue of the activities associated with it, will help to boost the rural economy and enhance our citizens’ quality of life.
I voted in favour.
The Labour members voted against this resolution for a number of reasons. Firstly, we think it is bad for the World Trade talks because it undermines the seriousness of our commitment to a genuine reform of the world system. We voted against it because we think it is bad for farmers: farmers need certainty above all and this resolution would not provide that. We voted against it because we think it is bad for the European food industry: half a million European jobs depend on industries that use sugar and they will be facing higher sugar prices than the rest of their competitors throughout the world. And we voted against it because we think it is bad for the developing world. We will still be taking badly needed markets from developing countries.
We hope that Parliament will think again and that when the Commission brings forward its draft legislative resolution we can have a different debate and a different approach to this issue, because the resolution we are adopting today simply does not solve the problems of the European sugar market.
. Today, this House is voting on the sugar sector’s market organisation, sugar subsidies and access to the market by the least-developed countries. In the debate between agriculture and development cooperation, two aspects were not given sufficient attention.
The first one was sugar and public health. Diabetes has now become public disease Number One. It is a disease with debilitating symptoms and effects, and is also very expensive socially and economically. In addition, the consumption of sugar is a major factor in obesity, which is also an increasing public health problem. The EU was right to announce that – in cooperation with the WHO – it would fight obesity and diabetes. The consumption of sugar must be reduced, and the decline in the consumption of fruit and vegetables must be reversed, and so it is inconceivable that this House should commit to low sugar prices and that not one cent of subsidy should be available for fruit and vegetables. If we want to grant agricultural subsidies and keep prices down at all, we should do this for healthy products.
The second aspect is Lisbon. The EU aspires to be the most dynamic and innovative economy in five years’ time. Everything should be geared towards that goal and sufficient means should also be freed up for this purpose. This House had fine things to say on this very subject only this week. It is difficult to see what contribution the sugar subsidies make to achieving the Lisbon objectives.
Europe must grant farmers from developing countries full access to the market. I wholeheartedly support amendments to this effect. Needless to say, a sound scheme must be put in place for the European sugar farmers and for the workers in the sugar sector, but the long-term continuation of support for an unhealthy product and a sector that is somewhat resistant to innovation is inconsistent with this. We must stop this absurdity as quickly as possible. That in itself is sufficient reason to vote against the draft resolution.
We are aware of allegations that the present arrangements for the sugar sector have distorted the market, leading to high prices for the consumer and a negative impact on the world market, particularly for developing countries.
It was because of these allegations that in July 2004 the Commission brought forward a proposal for reforming the COM for sugar, based on a two-stage price reduction phased over three years of 37% in the guarantee price and 33% in the institutional price; on the abolition of the intervention price, which is currently three times the world market price; and on eliminating public intervention, which will be replaced by a system of private stocks. The intervention price is to be replaced by the reference price. Furthermore, sugar production quotas and subsidised exports are also to be reduced.
The only support envisaged is the introduction of income aid in the form of a decoupled payment to sugar beet producers to partially compensate them – for 60% of the total – for the loss of income resulting from the reduction in prices, together with the introduction of possible transfers of quotas between operators in different Member States.
We cannot accept these proposals and we therefore tabled various amendments. Unfortunately, not all of these were adopted.
We support a radical reform of the sugar market within the EU with a view as soon as possible to liberalising this market and giving sugar-producing countries outside the EU the ability to compete on fair conditions. Given that all the amendments to Parliament’s draft resolution tabled by Mr van den Berg and others with this aim in view were defeated, the resolution will not take the issue of the EU’s sugar market down this route. We have therefore voted against the draft resolution.
I believe it is of the greatest importance for EU agricultural policy, including the organisation of the market in sugar, to be reformed. The present system costs a lot of money. Moreover, today’s high agricultural subsidies involve EU products being dumped on the world market, something that has serious consequences for the developing countries.
Today, the European Parliament has voted on a resolution subsequent to an oral question put by Mr Daul and Mr Fruteau. I chose to vote against the resolution as a whole since it is mainly oriented towards maintaining the status quo.
Sugar producers in certain developing countries too will be affected by the reform of the common organisation of the market in sugar. The current system is not entirely to their disadvantage. Their situation should not, however, be remedied through a less far-reaching reform of the sugar market. Instead, these countries should be supported through other measures such as increased development cooperation and technical trade support.
The British Conservatives support the oral question and resolution on the common organisations of the markets in sugar.
It is necessary to reform the sugar market in order bring it in line with CAP reform.
However, time must be allowed for sugar production in the EU, ACP and LDCs to adapt to an open market situation.
We are disappointed that the report does not support the cross border quota transfer within the EU which would allow sugar producers in Europe to become more efficient and competitive.
The motion for a resolution before us on the common organisation of the market in sugar was ultimately the result of a compromise which guarantees key national interests pending, in particular, the reduction in the size of the sugar beet market now underway in Portugal. What is even more serious here is that, if this were not the case, the damage would be felt by an outermost region like the Azores, which is already suffering from various constraints on its economic development.
My main reservation about the reform of the sugar sector relates principally to the swingeing cut in sugar beet production quotas envisaged in the Commission proposal.
In common with the producers’ associations and some European governments, I believe that a measure of this kind will lead to concentration of sugar beet production in just a few Member States. I believe that production should continue to be spread throughout the entire Community, not just for environmental and economic reasons, but also because otherwise there is a risk that thousands of jobs will be lost, jobs that will be hard to replace, thus leading to unavoidable social costs.
To my mind it is essential for the planned reform of the common organisation of the market in sugar to guarantee price levels ensuring adequate remuneration both for Community producers and for suppliers in developing countries, while avoiding the temptation to disrupt the equilibrium prevailing in the sugar sector. Failing this, I believe that serious damage will be done not just to Community producers, who will suffer from a drastic fall in income, but also to Community consumers, who, as at the time of previous reforms, will not even benefit from a reduction in the price of sugar, which will be entirely lost through market mechanisms.
I voted in favour.
Today, the European Parliament has voted on a resolution subsequent to an oral question put by Mr Daul and Mr Fruteau. I chose to vote against the resolution as a whole since it is mainly oriented towards maintaining the status quo.
It is of the greatest importance for EU agricultural policy – including the organisation of the market in sugar – to be reformed. This is partly because the present system costs EU taxpayers a lot of money to maintain and partly because today’s high agricultural subsidies involve EU products being dumped on the world market, something that has serious consequences for the developing countries’ ability to export and produce.
The reform of the common organisation of the market in sugar will not only affect European sugar producers, but also producers in certain developing countries whom the current system does not at present entirely place at a disadvantage. Their situation should not, however, be remedied through a less far-reaching reform of the sugar market. Instead, these countries should be supported through increased development cooperation and technical trade support, derived perhaps from the resources released in connection with the reform of the sugar market. Finally, it is important for these countries to be given an adequate transitional period in which to adapt to the new situation.
On behalf of the EPLP I would like to outline why we will not be voting in favour of the Fruteau/Daul resolution. This resolution follows an oral question from the Agriculture committee, ands aims to give a de facto EP position on sugar ahead of the Commission's legislative proposals. The Development, Trade, Budgets, Consumers and the Environment Committees are all concerned by this complex issue. We need reform in the sugar sector not only due to WTO pressures but also because we need a competitive EU food industry, to maintain jobs and a viable industry. We need a proper single market in sugar which this resolution does not address. We need to help the least-developed countries by allowing them access to EU markets, but this needs to be discussed fully not determined by an oral resolution. We need to support the Commission in their efforts to bring this complex sector into line with other CAP reforms not argue to retain the status quo.
The next item is the Commission Statement on the situation in Tibet.
Mr President, the situation in Tibet remains high on the political and human rights agenda of the European Union's relations with China. The EU is concerned about the preservation of the cultural, religious and linguistic identity of the Tibetan people, and more particularly about the restrictive conditions imposed by the central authorities on the exercise of religious freedom in the Tibet Autonomous Region.
Recently, some Tibetan monks were sentenced, allegedly for possessing portraits of the Dalai Lama. We heard that some were detained and beaten. We are also still waiting, in spite of continuous requests, for information on the whereabouts of the Dalai Lama’s choice of the eleventh Panchen Lama, Gedhun Choekyi Nyima.
We have seized every opportunity regularly to raise these concerns with our Chinese interlocutors. We have done so at the highest political level, for example at the seventh bilateral summit held in the Hague on 8 December 2004, as we have done regularly within the framework of the ongoing bilateral dialogue on human rights. During the last session of this dialogue, held in Luxembourg on 24/25 February 2005, the issue was again extensively addressed.
We have also brought to the attention of the Chinese authorities the situation of Tibetan individuals, together with individuals from all over China, who have been sentenced for freely expressing their opinion or belief. The case of Tenzin Deleg Rinpoche has become emblematic. We fully share the view that the European Parliament expressed in January in a resolution on Tibet and we will continue urging the Chinese authorities to release this monk at the earliest possible date.
We hope that a solution compatible with Chinese sovereignty and respect for the Tibetan population will be found soon. In our view, to reach this ultimate goal, there is no alternative to a peaceful process based on dialogue. We have called for years, and will continue to call, for such a dialogue. We, therefore, fully support the consultations that have taken place over the past years between Beijing and the representatives of the Dalai Lama. We welcome the fact that the two Special Envoys of the Dalai Lama were able to visit China last September for the third time since the resumption of contacts in September 2002.
We met - as we often have in the past - Kelsang Gyaltsen, one of the two Dalai Lama’s Special Envoys, on his return from China, and we felt encouraged by his positive assessment of the visit. We understand that progress has been made to narrow the gap between the existing respective positions. We hope that those developments will encourage the start of a meaningful and direct dialogue between Beijing and the Dalai Lama, which will lead to the recognition of genuine autonomy for the Tibetan region. We firmly believe that only such direct dialogue can be conducive to a lasting solution of the Tibetan issue.
In our view, the opening of a direct dialogue should not be subject to any precondition. On the other hand, the respective parties should refrain from taking any steps that would compromise the establishment of a climate of confidence, which appears indispensable if a solution is to be reached. In all circumstances, we would condemn violence from any quarter as a solution to the problem of Tibet.
The Commission would certainly be prepared to become more involved in finding a solution if it were the wish of the parties most concerned. We will, no doubt, continue to pay the greatest attention to the situation in Tibet and to press for conditions that allow the Tibetans to fully exercise their basic political, religious and cultural rights and permit the cultural identity of Tibet to be preserved.
.  Mr President, speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I wish to thank all those – including you, Commissioner Kallas – who have supported our request for a debate on a country whose citizens need us alongside them more than ever. Forty-six years ago today, in Lhasa, Chinese troops crushed the Tibetans’ peaceful protests against the armed occupation of their country, killing 87 000 of them, and arresting thousands of others. To date, over a million Tibetans have died as a result of hunger, torture and execution, and over three-quarters of their shrines, temples and monasteries have been systematically destroyed. While 10 March is a day of mourning, it is also a day of resistance to enforced silence, to the violation of human rights, to the suppression of cultural, religious and human identity. Today, as every year, Tibetan flags are being hoisted all around the world, in 2 000 cities and municipalities in the European Union, over 650 of them in Germany – my own country – alone. The day after tomorrow, in Berlin, we will be joining thousands of campaigners for human rights, including an increasing number of young people and political office-holders, remembering the victims before the Brandenburg Gate. This House has adopted significant resolutions that have given the Tibetans courage, among them the outstanding Romeva Report on arms exports, in which the Council was urged to maintain the embargo on the sale of armaments to China – an appeal backed up by our joint resolution on the Geneva Human Rights Convention.
The day after tomorrow, the 3 000 delegates to the Chinese People’s Congress will be assembling in Beijing. They will be adopting an anti-secession law, intended to back up a possible military strike against Taiwan. To endorse such a confrontation, even if only indirectly, is a fatal and irreparable error, as we, Commissioner, have pointed out time and time again, calling at the same time for the continuation of dialogue between representatives of the Dalai Lama and the Chinese authorities. It is not enough to announce, immediately before important state visits, that talks are in progress, only for them, again and again, to prove fruitless. In his message on the occasion of the anniversary of the popular uprising, His Holiness the Dalai Lama declares his determination to find a solution that both takes account of Chinese interests and enables the Tibetan people to live in peace, freedom and dignity. Our Parliament’s Tibet Intergroup, composed of representatives from all the political families, will continue to campaign for human rights campaigners, NGOs, members of other national parliaments to be heard in this House again and again. In terms of our solidarity with the Tibetan people and their justified claims, there is no more appropriate day than today, 10 March. And so, to those of us who join in showing our colours in cities, towns and parliaments, ‘Tashi delek’ – good fortune.
– Mr President, Commissioner, European policy towards China is based on political dialogue and genuine two-way communication. It is only thanks to this communication that we can help our Chinese friends in their transition towards an open society and one more respectful of human rights and the rule of law.
This two-way communication must also be the cornerstone of our discussions on Tibet. The recent case of Tenzin Delek Rinpoche gave us the opportunity to appeal to the Chinese Government to improve the conditions of prisoners. If China wishes to play a wider global role, it must comply with international standards on imprisonment, including in Tibet. In particular, everyone is entitled to a fair and equitable trial, internationally recognised as such. For this reason, we are delighted whenever prisoners of conscience are freed in Tibet.
We again ask them to abolish the death penalty. The European Union has managed to eradicate capital punishment from its territory. This was a great victory for humanity, and we hope China will follow in these footsteps.
We should like to see an ongoing improvement in the human rights situation in Tibet. We invite China to ratify the UN International Pact on Civil and Political Rights. Everyone must be able to express his or her political opinions freely and without the threat of imprisonment.
The European Union/China inter-parliamentary delegation was able to travel to Tibet two years ago. The visit taught us a great deal. We looked at European programmes and were able to grasp the importance of our relations with China and with the autonomous province of Tibet. Tibet needs electricity, running water and hospitals.
I should also like the European Union to share its experience in terms of minority rights. We could share best practice on the rights of minorities to maintain their heritage and traditions, something which is sorely needed when we see the disfigured state of Lhasa.
Finally, we would encourage China to maintain a dialogue with representatives of the Dalai Lama. This dialogue must be undertaken with a view to finding a mutually acceptable solution to the question of Tibet as quickly as possible.
Mr President, it is clear that China has been acting in an expansionist manner for decades. It has also been aiming to strengthen its position at the expense of other countries and peoples. I can provide abundant evidence of this. Allow me to recall the annexation of part of Kashmir by China, the war in the Himalayas between China and India and China’s attack on Vietnam in 1979.
The most appalling and shameful action of this type happened earlier and has already been mentioned in the House. I refer to the subjugation of Tibet. Very few events of this kind have taken place over the last 50 years, and they have never gone unpunished. Conquests of this sort have not been allowed to continue. I could remind the House of the case of East Timor or of the cases of Kuwait and Iraq with which we are so very familiar.
Things turned out differently where China and Tibet are concerned. It is a case of more than mere conquest, as China has taken over every aspect of Tibetan life by force. Large numbers of Chinese settlements have been set up in Tibet, and they are of course controlled by the central government. Tibetans cannot find work in their own country, as all new jobs are reserved for the Chinese. The national identity of Tibet is being destroyed, and its great historical legacy eroded.
Obviously, such a course of action meant that Tibet’s great religion was first in the line of fire. This is evident from the treatment meted out to the Dalai Lama, and also from the disappearance of the second most important religious representative, the Panchen Lama, whose fate remains unknown. In addition, wholesale indoctrination of Buddhist monks and nuns has taken place. The brainwashing process always concludes in the same way. Individuals are forced to choose between signing a statement breaking with the Dalai Lama or not returning to their religious communities. The outcome has been that some 12 000 Buddhist monks and nuns have been expelled from their communities. As the House will be well aware, even possession of an image of the Dalai Lama is a punishable offence. The intention is to erase him from the collective memory of the Tibetan people.
This is all alarmingly reminiscent of the steps taken in Russia, when Bukharin, Trotsky and others were airbrushed out of photographs. As to the position that this is an internal Chinese matter and we should not become involved, it brings to mind the arguments adduced by a person being tried for murdering his parents, who pleads with the court for a lenient sentence on the grounds that he is an orphan.
Mr President, thank you for the opportunity today to make the House once again aware of the issue of Tibet, of which, if there is eventually to be a solution, it must again and again be reminded, particularly at a time when the human rights situation there and in China is increasingly glossed over and ignored out of the desire for improved economic relations.
You mentioned, Commissioner, that the Commission will get involved as and when both parties approach you. For that, I fear, we will have a very, very long time to wait, for it is not exactly in China’s interest that Tibet and the suppression of its culture be publicly debated and exposed.
It is for us in this European Parliament – and also for all European delegations that travel to China – to spell out the fact that it is Tibet that will – and must – determine whether there is to be more cooperation between Europe and China, both in terms of improved trading relations and of whether or not embargos are to be lifted. Let the Chinese Government be aware that the latest attacks on Tibetan religion are counter-productive in this respect.
Mr President, I wish to begin by thanking the Commissioner for his answer to the question. As has been quite rightly pointed out, the Tibetans are being denied their most basic political and democratic rights. What, moreover, we see, and have seen for a long time, is an all but systematic destruction of their cultural heritage and of their ability to practise their religion. The example given by the Commissioner, namely of monks being imprisoned for having portraits of the Dalai Lama, is just one example of how absurd this oppression is. As is well known, the EU has expressed this view on quite a number of occasions. The question is: is this enough? It would be interesting to hear more about plans for the future. How is the pressure on China to be increased where the issue of Tibet is concerned?
China is now an economic and political giant which is increasingly also becoming a global player. There must, however, be no beating about the bush where China is concerned. The positive economic development is in no way matched by correspondingly positive democratic development. We see nothing of that at present. On the contrary, the fact is that China’s economic progress is partly based upon its systematically denying its own workers their most basic rights. Policy on China is therefore a test of the EU’s credibility on human rights issues. Economic interests vie with support for Tibetans’ and other Chinese people’s political and democratic rights. That test is one that the EU must pass. It would therefore be quite absurd to do what is now proposed, namely to lift the arms embargo on China. That would be to give two different signals at the same time. There would be oral criticism, but a simultaneous demonstration in practical terms that another type of relationship with China was desired, with little real importance attached to the oppression practised by that country. The EU must adopt a more consistent attitude.
Mr President, ladies and gentlemen, I am very pleased that the House has now raised the issue of Tibet on three occasions within a short space of time, because it is an issue of the utmost importance. I am also pleased that the European Commission is dealing with it, and I should like to thank the Commissioner for his statement.
I would like to make it clear that I cannot accept some of the content of the Commissioner’s statement. As I understood Mr Onyszkiewicz’s speech, he cannot accept it either. The Commissioner seemed to indicate that this was an internal Chinese matter. I beg to differ. This is not an internal Chinese matter, and we are all aware that China violates human rights on its own territory. As Mr Onyszkiewicz said, this is a matter of a nation conquered by China, and I fully agree with him.
Commissioner, you ventured to suggest that a solution compatible with Chinese sovereignty and respect for the rights of the Tibetan people should be sought. That is a tall order, as there are no limits to the aspirations of the Chinese leadership. We can only go as far as agreeing to what the Dalai Lama is prepared to consent to, namely that China could represent Tibet in the international arena.
Tibet must run its own internal affairs. There can be no question of autonomy. It therefore seems to me that calling for a climate of mutual trust is not the right approach. What is needed is a change in the Chinese attitude. The people of Tibet have shown quite clearly that they are acting appropriately and building a climate of trust. The fact that they have agreed for China to represent them abroad is ample proof of the trust they deserve. It has to be said that trust is an unfortunate term to use in connection with a conquered and humiliated nation.
Ladies and gentlemen, we need to understand that in conquering Tibet, China identified religion with cultural and national issues. The Tibetan people are being persecuted on all three counts, and this persecution must be stopped. Thank you, Mr President.
Thank you, Mr President. I want to thank you particularly for allowing me to take the floor. I had intended to do so on behalf of the Non-attached Members, but I differ from my colleagues in that I wish to thank Commissioner Kallas very much for his statement.
In my view, the European Commission needs to find its own way of dealing with Tibet. The Commission’s way is likely to be effective but less dramatic than ours. I believe the Commission has presented such a policy today and demonstrated the political will to see it through, and I wished to thank the Commissioner for that. As I see it, the Dalai Lama’s latest statement, in which he refers to respecting the territorial integrity of China, is very significant. Another important development is political in nature. I refer to the Chinese leadership’s undertaking to engage in the dialogue the Commissioner mentioned.
I believe that even the so-called ‘step-by-step’ policy is effective. I am convinced that with the support of the House and acting also on its behalf, the Commission will be able to ensure that all the problems previous speakers rightly pointed out are resolved. Essentially, the Members who spoke before me were presenting a snapshot of reality. I very much hope that any future snapshot will be entirely different. It is my earnest desire that the problems referred to today will have faded into oblivion in a couple of years’ time.
I would like to express my gratitude to the Commission for this statement. I am often critical of the European Commission, but on this occasion I believe it has taken a step in the right direction. Finally, I should like to thank the President again for enabling me to speak pursuant to an earlier agreement. Thank you.
Mr President, today is the 46th anniversary of the Tibetan national uprising of 1959 and this year the Chinese Government is marking the 40th anniversary of the establishment of the Tibet Autonomous Region. The PPE-DE Group supports the middle-way approach for increased Tibetan autonomy or self-government within a united China that is respectful of cultural, religious and linguistic diversity.
This is exactly what the Dalai Lama has reiterated today to be his approach and that of the Tibetan people. I quote his words of today: 'I want once again to reassure the Chinese authorities that as long as I am responsible for the affairs of Tibet, we remain fully committed to the middle-way approach of not seeking independence for Tibet and are willing to remain within the People's Republic of China.' I acknowledge that His Excellency Mr Guan Chengyua, the Chinese Ambassador to the EU, stated this morning at the China delegation meeting, in response to a question, that the door is open for the Dalai Lama, especially if he abandons any secessionist activities and recognises that China is whole and indivisible.
It appears to me that the Dalai Lama, and indeed His Excellency the Chinese Ambassador, are singing from the same hymn sheet on this and I would urge them to make progress. The Dalai Lama accepts the middle way as the only way forward. He has made that very clear and reiterated it today. It is also the view of my own group, which passionately supports that way forward.
China has made great economic progress in recent decades and it is now a major player on the world stage, which delights us all. We see the potential and the enormous contribution that China and the Chinese people can make worldwide. There still is, as Commissioner Kallas said earlier, a problem in certain areas of human rights. We should be able to sit down and make progress in these areas. In China, with a population of 1½ billion, the scale of the problem is different, but China has made enormous progress on the economic side. I believe, with the good will and support of all concerned, China can make the same progress on human rights issues and we want to encourage it to do that.
Tibet, however, is an international treasure and international treasures are not the preserve of any one people. We want to help the Chinese to preserve Tibet, which has a unique cultural, religious and linguistic heritage. I say to the Chinese authorities: please preserve it, through the middle way approach, through supporting the autonomous region of Tibet, so that we can all continue to enjoy the heritage of this absolute jewel on the world stage.
Mr President, I would like once again to congratulate this Parliament and the Commission on tackling the issue of Tibet.
I believe that this offers us a good opportunity to point out that it is not the Tibetan Government and the Dalai Lama who now have to make a move in favour of Sino-Tibetan dialogue and a lasting and fair solution for the people of Tibet — they have already done so — but rather the Chinese Government in particular.
Within this framework of growing relations with the European Union, I believe that it is important to send a clear message to China that it must respond favourably to the progress in this dialogue and it is therefore very worrying that the possibility of lifting the arms embargo on China is also mentioned. I believe that this is a serious mistake and that it would not just send an inappropriate message about the European Union's double standards when assessing human rights in the world, but also about our institutional inconsistency, since we should remember that the European Parliament recently adopted a resolution that expressed quite the opposite point of view.
I would therefore insist that to lift the arms embargo on China today, before the situation in Tibet is resolved, would clearly send the wrong message.
Mr President, Commissioner, I am very glad that we are having this debate, for this year marks 23 years since this House, here in Strasbourg, adopted the Habsburg Report on the decolonisation of the Baltic states and asked the UN’s decolonisation sub-committee to take up their cause.
Having at the time been on the rapporteur’s staff, I still remember the counter-arguments to the effect that independence for the Baltic states would never be possible, that this was utopian fantasy, that the Balts possessed no right to self-determination, and so on.
The fact that there are, today, Members and Commissioners from the Baltic states sitting in this House should encourage us not to be deterred from our course where Tibet is concerned. Tibet is – as has been said here today many times – not only in essence a human rights problem, but much more than that. There are those who talk of it being a minorities issue, but to do so is to misread the facts. Tibet is not a minority problem; the problem is that it is a country that has been overrun by colonisers. China is a colonial power – no more and no less. If the Chinese want to go on living together with the Tibetans – a possibility to which the Dalai Lama has referred – then it is they who must take the first and crucial step and gain the trust of the Tibetan people – something they can do only by acknowledging and defending their right of self-determination, their own culture and religion and their rights as human beings. It is only through partnership that integration is possible. Suppression integrates nobody; it results in disintegration.
That is why it makes such an impact that so many former human rights activists – Milan Horáček, who is sitting here, his former fellow-campaigner Václav Havel, many of our Polish Members – are so strong in their support for Tibet, for it is a clear sign that Europe’s freedom and Tibet’s are, in the long run, inseparable one from another, and that freedom is indivisible.
So my thanks go to Mr Thomas Mann and to all the others in our group with primary responsibility for Tibet, for having joined with Members from other groups in securing for us this debate on a current issue before we move on to matters of urgent importance. The only thing I have to say to the Chinese leadership is that we, in the European Parliament, will not give up until this symbol of a free Tibet that we have set up here can indeed shine forth in freedom, and until the Tibetans can follow their own democratically chosen path.
Mr President, I would especially like to thank Mr Posselt, who has touched on something that, for obvious reasons, is a serious point. What he said about the history of my own nation is true. Along with the rest of Estonia, I am very familiar with the history of Tibet, and with the events of 1959 in particular.
We in Europe have to be concerned at the situation in Tibet, and I am pleased to say that the Commission is keeping this issue high on its agenda. What can be done? The Commission is in favour of genuine autonomy and the preservation of cultural, religious and national identity. We have received some positive signs that the process is going in the right direction. We have had consultations with representatives of the Dalai Lama and know that there have been consultations between his representatives and the Chinese authorities. We hope that possible solutions will follow.
In history, large-scale, comprehensive and unanimous peaceful pressure from the free world has brought impressive results. I am convinced that the European Parliament and the European Commission will again prove powerful driving forces for such pressure.
Mr President, I beg permission to raise a matter concerning human rights. I have sent in letters on the subject. The human rights problems in Tibet, Belarus and so on are hard to comprehend. However, that does not mean that we do not have problems in our own countries. Last week a family with five special needs children had their children taken from them. That family’s case had been reported in the national media, exposing the lack of services for their own children and children in general. In Ireland the services are very patchy and in places very poor, and some families have been told that if they need help the State might take their children from them. I have had at least six families come to me about this.
The five children involved were supposed to be returned to their parents on Monday, but have not been as yet. They are autistic and there is no way to explain to them what is happening or that they cannot go home. They are being damaged for life.
I appeal to the House to talk to the Irish Government about its treatment of people with disabilities and their families.
The next item is the debate on the six motions for resolutions on Belarus(1).
Mr President, we have a very tough resolution against Belarus before us, but it unfortunately also reflects the grim reality. The lights are going out in Belarus, and the prospects for development are ever more receding.
I believe that one point could have been emphasised still more in this resolution, namely the oppression of the free trade union movement in Belarus. This is an important part of the country’s democratic opposition. Parts of this movement are now on the way to being crushed by the Lukashenko regime.
Belarus is now a country that is becoming ever more isolated in Europe. That obviously applies also to its contacts with the EU - a course that has obviously been chosen by the President of Belarus and that thus also affects the Belarussian people. That is why it is all the more important to show that this policy of isolating Belarus is aimed at those in power in the country and not at the Belarussian people. What we need now is more contact with the civil organisations in Belarus, the democratic opposition, independent media and the free trade unions that are still fighting against the authoritarian government headed by President Lukashenko. At the same time, we should perhaps conduct a still tougher policy of sanctions against those who now govern Belarussian society. There is no alternative.
In countries all around the region, for example in Ukraine and other countries, a process of democratisation is taking place. Clearly, the day will come when Belarus too is democratised and can be included in further European cooperation.
Ladies and gentlemen, last year the European Parliament awarded the Sakharov human rights prize to the Belarusian Association of Journalists. Today we have a responsibility to European society and the people of Belarus to demonstrate whether we can sustain the high standards set by Dr Sakharov and the European Parliament, since the human rights prize awarded in the name of Academician Andrei Sakharov, is a symbol for the victory of the dignity of mankind, intellectual freedom and reason.
Today we must continue what we have begun. We are responding to the struggle by the Belarussian democrat Mihail Marynich for human rights, by adopting a resolution demanding his immediate and unconditional release as well as that of other political prisoners — that is our responsibility. Responding to the struggle of the journalists of Belarus for the truth, in our statement we strongly condemn attacks by the Lukashenko regime on the media, journalists and any person who freely expresses their opinion — that is our responsibility. We are responding to the Belarusian people’s fight for the right to belong to the new democratic world by condemning the dictatorial Lukashenko regime — that is our responsibility.
Europe must promote the process of shaping civil society in Belarus, where society is not as inert as is at times thought in Europe. People want to express their opinions and are ready to do so, and I am convinced that the struggle of the Belarussian people and the leaders of democracy there has earned the most comprehensive EU support — both moral and financial, since the criminal Lukashenko regime is combating them ruthlessly. Our duty is to call things by their real names. Today in Belarus there is a form of implementing political, economic and ideological power, a regime known as a dictatorship. In Minsk the true supreme power, legislative power, executive power and even judicial power belongs to one person — a dictator, who has usurped unlimited, absolute and uncontrollable power and dominion over society and individuals.
I call on the European Parliament and the Council to acknowledge that the current Belarusian regime is a dictatorship and that President Lukashenko is a dictator, and to condemn them. In the name of Belarussian democracy, I call for a unification of vision and economic power, Europe’s parliamentary experience and the administrative capacity of the Commission. In order to protect Belarussian democracy, we need a decent shield, not an umbrella. I call for our common endeavour to begin today!
Thank you, Mr President. Belarus is a blot on the map of Europe, and unfortunately this blot is becoming blacker and blacker. Elsewhere, democracy is making headway, even in Arab countries, though the rate of progress is slow and we are not satisfied with it. In Belarus, however, the situation is worsening.
Mr Lukaschenko, Belarus’ , is doing all he can to isolate the country still further. He recently stated that Belarus ought not to send young people to be educated and study in the West, because anything they learnt there would be of no use back in their home country, especially in view of the political situation in Belarus. It is hardly surprising that Western knowledge is deemed useless in Belarus, given that the country must be the only country in Europe and perhaps even further afield, where an official state ideology exists. There are officials everywhere, monitoring compliance with this state ideology and its development. They can be found in every workplace. It is therefore crucially important for us to send out a strong signal on this matter. Allow me to state quite clearly that what is happening in Belarus is not just a matter for Belarus, it is an important matter for the whole of Europe. Thank you.
Mr President, Commissioner, the world finds itself in an era in which democratic values are being imposed across the globe. Of course, none of us can remain indifferent in the face of events in the Middle East, including the major changes in Lebanon, where people are also demanding the right to freedom and democracy.
We very recently had an opportunity here in Parliament to hear the new President of Ukraine drawing attention to the new reality and the major transformation that has taken place in his country. Against that background it is totally unacceptable for our continent to continue to be blemished by what has already been described, and very appositely, as a dark stain that is becoming darker still with each passing day. The news from Belarus is really very disturbing. There is not the least sign of the regime being willing to open up to civil society: quite the opposite, it is stepping up increasingly repressive measures. I therefore believe that, politically speaking, Belarus has become one of the greatest problems we face within Europe, and in view of the gravity of this situation I believe that we should strengthen our support for civil society in that country in every possible way, and that we should also step up existing sanctions as far as possible.
The dialogue between the European Union and Russia has assumed particular importance in this context. As we know, one of the most important problems to be discussed as part of this dialogue is conditions in the neighbouring countries which lie between the European Union and Russia, and, as our resolution states very clearly, it is a matter of regret that this point – covered in paragraph 21 of our resolution – has not been taken up by the Commission. Commissioner, I hope that you will be able to enlighten us on that subject; I regard that as essential. We will accordingly be supporting this motion for a resolution in the hope that there will be good news from Belarus before the year is out. I sincerely hope so.
Mr President, ladies and gentlemen, fortunate and independent countries have a tendency to forget the fate of those not equally blessed. Tibet was the subject of debate in the House today. Luckily, Tibet and the Dalai Lama do not allow themselves to be forgotten. They send out constant reminders of their existence. I have to say that my country’s history was equally bitter. In the nineteenth century Europe often tried to forget that the Polish people existed and had a right to independence. Only the many Polish uprisings kept the so-called Polish issue alive and ensured Poland was not forgotten.
In more recent history, the world largely forgot about the whole area of Europe that found itself under a Communist yoke after the 1945 Yalta Conference. Then came 1989, the fall of the Communist regime in Poland, followed by the fall of the Berlin Wall. I should remind the House that the fall of Communism in Poland preceded the fall of the Berlin Wall. There followed happy times for Poland. We now need to realise that what lies beyond the eastern border of the present European Union is not another planet but our own back yard. When the people of Ukraine claimed their independence, the European Union managed to demonstrate its support. The same should happen now. The responsibility for defending the Belarussian nation and its right to genuine independence, rather than a semblance of independence controlled by Mr Lukaschenko and his cronies, rests on our shoulders.
It is important to realise that whilst combating his people, Mr Lukaschenko is also combating their culture and religion, notably the Catholic religion. There are many Catholics in Belarus, and Catholicism tends to be identified with independentist and pro-Western tendencies. The expulsion of Catholic priests has become standard practice in Belarus. That is why we must offer every support to the people of Belarus as they seek their freedom.
Mr President, there is no democracy when people are hunted down and thrown into jail for thinking differently, for then arbitrariness, fear and double-dealing hold the reins. There are many in this chamber who know what it was like when these conditions applied in our own states. This is a situation in which we should not shrink back from using the word ‘dictatorship’, for that is precisely what is currently gaining ground in Belarus. That is precisely the situation in which it is possible for political detainees such as Mikhail Marinitch, Valeri Levonevski and Alexander Vassiliev, as well as Yauhien Afnagel and Professor Yuri Bandashevsky, to cite two topical examples, to have their personal freedoms curtailed. This is something we have to bring to people’s attention, and, here and now, I call on the Council – in its absence – and the Commission to summon the Belarussian ambassadors and give them a political message demanding the immediate release of these political detainees and making it plain that we will not tolerate further detentions on the grounds of the free expression of opinion.
In the same breath, let me reiterate my call to the Commission and the Council to also do something about the disappeared persons and press on with the work that the Council of Europe has begun. They must set in motion an international inquiry that will at last give the people of Belarus hope when the international community no longer keeps silent in the face of the massive violations of human rights in Belarus.
Mr President, when I say 'Belarus' you might react with the all too familiar 'last dictatorship in Europe'. Indeed, human rights abuses are an everyday occurrence in the EU's new neighbour.
Allow me, however, not to talk directly about human rights abuses in Belarus, but to raise the issue of the European Union's assistance to civil society in that country. Through the TACIS programme, the EU has allocated EUR 10 million to projects in Belarus in support of civil society and the independent media for the period 2005-2006. Since that assistance flows through the Belarus Government, it is not efficient and flexible enough to support civil society organisations, the majority of which have already been de-registered for political reasons.
In spite of the Council of Ministers' resolution of November 2004 and the detailed EU action plan for promoting democracy in Belarus, the European Commission insists on using the existing mechanism for support to civil society in Belarus. Some Member States and the expelled Belarussian community, on the other hand, want to see the creation of a special fund, with more flexible structures, to support non-registered NGOs, which are the most active and important in Belarus but receive no support under the current EU mechanisms.
We must acknowledge the progress made by the European Commission regarding Belarus. However, the Commission must finally recognise the need for increased support for genuine civil society organisations such as the Belarussian Association of Journalists, laureate of the Sakharov Prize. I therefore call on the European Parliament to raise its voice in this matter, exert its influence and put adequate pressure not only on the Commission but also on Belarus.
Mr President, ladies and gentlemen, it is rare for a motion to be carried unanimously in the European Parliament, but I am convinced this will be the case today, when we vote on Belarus. I truly believe it could happen.
Rarely do black-and-white situations arise in the international arena or indeed in internal politics. The situation in Belarus is like a black-and-white film. Truth and freedom are on one side, and the regime on the other. I thank the rapporteurs for their motion for a resolution. I am not sure that it is too severe. It is appropriate to the current situation in Belarus, which is after all a European country.
This motion for a resolution is a rallying call to the defence of a free, democratic and European Belarus. The country deserves a better future. The European Parliament has remembered the political prisoners and the disappeared in Belarus, the closed-down newspapers and educational establishments, whilst emphasising that freedom is indivisible and that freedom does not require a visa from Mr Lukaschenko. I believe thanks are due to the rapporteurs for this.
In conclusion, I should like to say that as the House defends the cause of Belarus today, it is also defending European solidarity and honour. I thank you.
Mr President, in the Middle Ages, the Lithuanians, the Poles and the White Russians constituted a triple federation, a central European kingdom. Today, the Poles and Lithuanians are with us, and people talk as if Belarus were on the moon.
I recently received an e-mail from a member of the public who strongly protested at what he saw as our neglect of that country. Such is not the case; here in the European Parliament, we are giving human rights in Belarus massive backing, awarding the Sakharov Prize to its citizens, holding debates on a regular basis, and really getting stuck in. That, though, is the impression that the public get as a result of the Council’s absolute passivity, and, in particular, of the policies adopted by our nation states, whose interest in this issue is – with a few laudable exceptions – quite inadequate. For these reasons, it is important that we should make it clear that items 3 and 4 in this resolution must be addressed with all speed; I refer to the investigation of the cases where people have disappeared, and the release of political detainees. I would ask the other groups to lend their support to our amendment, whereby we may be able to do something for young people from Belarus, where, we agree, democracy and the rule of law must be advanced, and the nation states must at last awake from their torpor.
Mr President, let me start by saying that I very much share the sentiments expressed in your motion for a resolution on Belarus, about which we share many of the same concerns.
The EU’s goal is to have close relations with all of our neighbours, including Belarus. We want to see Belarus as a democratic, stable and prosperous country, fully benefiting from our Neighbourhood Policy. Unfortunately, its government's policies prevent it from taking its rightful place in the family of European nations.
The seriously flawed conduct of the parliamentary elections and the referendum in October 2004, show how far Belarus is lagging behind in terms of democratic development. It is deeply worrying for us all that democratisation, respect for fundamental freedoms and respect for the rule of law are deteriorating rather than improving, as the regime continues to tighten its grip on democratic forces, the independent media and opposition forces.
In November 2004, following the elections in Belarus, EU foreign ministers adopted conclusions setting out a clear EU policy. We confirmed the restrictions on ministerial-level contacts with Belarussian authorities, but at the same time sent a clear message to the population that they are not forgotten and that we are trying to support civil society and democratic forces in Belarus.
We are closely monitoring the human rights situation in the country and, as a result, the EU imposed a visa ban last year on certain high-ranking Belarussian officials, on the basis of the findings of the Council of Europe’s Pourgourides report on politically motivated disappearances. We then extended this visa ban to the officials considered responsible for the rigged election and the referendum, as well as those responsible for the repression of the peaceful demonstrations that followed.
The cases of Mr Marinich and other imprisoned political opponents are of great concern to us. We believe that his trial was politically motivated and have issued a statement calling for his disproportionate sentence to be reconsidered. We have serious concerns in general about the independence of the judiciary in Belarus and continue to follow these cases closely. The EU issued the statement on Mr Marinich's case in January.
As regards your call on the Commission to step up our assistance efforts to Belarus, I am pleased to report that we have already done so in response to the EU Foreign Ministers' conclusions last November. The Commission is playing the lead role in coordinating and delivering EU assistance in support of civil society and democratisation in Belarus. A conference will be held in Vilnius next week on that very important subject. In difficult situations such as that of Belarus, where a country is isolating itself from the world, this is particularly difficult and we are working on the appropriate division of labour between the Community Member States and other donors.
We very much welcome the role that the European Parliament can play in encouraging democratic changes and supporting democratic forces in Belarus. We are currently carefully examining the action plan which your Delegation for Relations with Belarus has prepared, to see how this can mesh with our own efforts in that regard. There is much to be done and we look forward to working with Parliament and with the democratic forces inside Belarus.
You raised some questions in your contributions that I should like to answer. The first was whether Belarus was discussed at high-level meetings between the EU and Russia. The answer is yes; the issue is always raised during those meetings.
The question of how to channel the funds and how to assist civil society in Belarus financially was also raised. The main question is the ability of the relevant organisations to absorb the funds. The Commission is ready to examine all possible ways of supporting Belarussian civil society financially so that the funds can be used efficiently.
The debate is closed.
The vote will take place this afternoon following the debates.
The next item is the debate on the six motions for resolutions on Cambodia(1).
Mr President, there has, for over thirty-five years, been a great deal of poison in Cambodian politics. After the French ceased their occupation of the much larger colony formerly known as Indochina, mainly as a result of the war of independence in what is now Vietnam, the Americans, the Russians and the Chinese were ready to bring the smaller new states of Cambodia and Laos into their respective spheres of influence. Each of those superpowers tried to arm their own satellite movements in those states and bring them to power with military support in order thereafter to permanently eliminate all other forces. In a sharp reaction to an irresponsible American intervention, power fell into the hands of the Khmer Rouge, a movement that laboured under the illusion that the destruction of the cities and the intellectuals would mean major progress for the poor farming population. I would remind you that it was this murderous terror regime that the United Nations recognised, rather than the insurgents backed by Vietnam, who wanted to bring it to an end. The then liberators still have a large following among the people, although they still feel distrusted by the outside world.
On account of its toxic past, Cambodia still finds it virtually impossible to sustain normal coalition governments and a normally functioning parliamentary democracy. The political parties deny each other’s right of existence and would ideally like to annihilate one another for good. This explains how members of the parliamentary opposition can be treated as public enemies and locked up. Since the rich Western nations have in the past made a considerable contribution to this venomous climate, we have the moral duty to help the Cambodians to break free of it. Criticism and condemnation are desperately needed, but also the lesson that things could have been done better than the outside world have demonstrated to the Cambodians in the past.
Mr President, Commissioner, we as parliamentarians can easily understand the horror and the violence described in relation to the motion for a resolution before us today. Three of our fellow parliamentarians, Sam Rainsy, Cheam Channy and Chea Poch were subjected to loss of immunity in a particularly brutal way, by means of a show of hands, in a parliamentary session – if it can be called that – held behind closed doors, hidden from the public gaze and without any formal record of the proceedings. Furthermore, one of these parliamentarians was arrested shortly afterwards. These events struck at the heart of democracy itself, at the very nature of parliament.
One of the targets of this action, Mr Sam Rainsy, the leader of his party in fact, had two days earlier written an article in the Cambodia Daily clearly describing the gravity of the situation in his country. I would like to draw your attention to that situation, ladies and gentlemen. We need to act resolutely in this case. It is not the first time that we have had to highlight the serious nature of the situation in Cambodia, and we should call on the Commission, the Council and on the Member States to be particularly clear about this at the forthcoming meeting on 10 and 11 March.
This issue will, however, also be dealt with at the next meeting of the United Nations Human Rights Committee which will be taking place in Geneva at the end of this month and continuing into April. A delegation from Parliament will be present at that meeting. It will be incumbent on us to follow all the debates very carefully, because the report of the UN special envoy, Mr Peter Leuprecht, also denounces the very grave situation in that country in the clearest terms. If I may quote the English expression he used, he called the situation in Cambodia ‘a chunky façade of democracy’. That is the extent of the deterioration we are witnessing.
Cambodia, instead of offering us signs of hope and confidence in the future, is doing just the opposite. The attitude of the regime is hardening and human rights violations are on the increase. I accordingly suggest, ladies and gentlemen, that we should revisit this subject before the summer recess, once the conclusions of the Geneva meetings are available, and if there has been no significant progress in Cambodia.
Mr President, Commissioner, ladies and gentlemen, I should first of all like to apologise to the Commissioners and fellow Members, because unfortunately, due to my flight schedule, I will be unable to stay until the end of this debate. I would kindly ask you to forgive me.
Mr Sam Rainsy – Sam being, as you know, his surname and Rainsy his first name – and his wife are very good friends of mine, and so I have first-hand experience of the difficulty of the battle that is being fought. To give you an example, Mr Sam Rainsy’s party is entitled ‘Sam Rainsy’ because that is the only name that Hun Sen’s party did not reject. All other names he had tried first had been rejected. This is to give you an idea of that country’s power mechanism.
What is particularly unfortunate, even more unfortunate than the fate of our three colleagues from the Cambodian Parliament, is the fact that, to date, Cambodia has been one of the poorest countries of South-East Asia, with a society characterised by an unusually high level of crime on a daily basis – violence that is politically inspired, criminally inspired, and in respect of which very little is being done.
What we should not forget either is that despite all fine promises, the Cambodian Government – Mr Hun Sen having, as you know, again become Prime Minister – has not actually made a serious start on bringing to justice those who are most responsible for the mass destruction, the genocide that was committed by the Khmer Rouge, and nor does it seem likely that they will do so in the short term. It therefore goes without saying that we are concerned about the fate of our colleagues, which other members of the opposition could also suffer. I would, however, urge you not to lose sight of the fact that the European Union is Cambodia’s largest donor and that fact alone means that we definitely have levers at our disposal to persuade this awful regime to make changes for the better.
– Mr President, Commissioner, ladies and gentlemen, the situation in Cambodia is indeed a source of concern. In supporting this joint resolution on Cambodia by six groups within this Parliament, I should like to emphasise two points, albeit at the risk of going over ground covered by some of the earlier speakers.
The first point which I would like to stress today concerns the withdrawal of parliamentary immunity from three members of the Sam Rainsy party. The first of these is Cheam Channy, who has also been imprisoned and is set to be tried by a military tribunal, despite the fact that a Cambodian civilian may not be subjected to military justice. Next there are Chea Po and Sam Rainsy himself, who have both fled Cambodia in order to be able to speak out more effectively on the situation in that country. It is vital that they should be given back their immunity and thus be able to resume their role as elected representatives, a role conferred on them by the electors of Cambodia.
We would point out that we received Sam Rainsy here a fortnight ago during the February plenary session, on the occasion of the visit of the ASEAN delegation. At that time, he expressed a desire for some gesture from us. It was therefore incumbent upon us to make that gesture today.
Secondly, I should like there to be more effective monitoring of the various types of aid provided to Cambodia, as has just been mentioned. It is inconceivable that, according to the United Nations development programmes, over the last ten years the country should have seen deterioration in three of the key development benchmarks, namely the number of persons living below the poverty line, the adult illiteracy rate and the rate of infant mortality. There are fears that aid is not necessarily reaching those for whom it was originally intended and that it does not meet the population’s real needs. Effective monitoring and control of aid is necessary in that country in order to put a stop to this unfortunate tendency.
The Cambodian Government should indicate its good intentions in terms of the effectiveness of measures taken and implemented in the country’s interests and should explain, in particular, the purpose to which European aid has been directed.
– Mr President, Commissioner, ladies and gentlemen, by withdrawing parliamentary immunity from three opposition members of parliament – including our friend Sam Rainsy, whom a number of us have met – who had drawn attention to what was currently happening in Cambodia and had denounced the gangrene of corruption in their country, Cambodia has once again shown itself to be a very inadequate democracy indeed, in which autocracy imposes an arbitrary governance on political, social and economic life.
We must bear in mind, as our colleague has just pointed out – and it is important that people are aware of this – that, despite the five billion dollars in international aid received during the last ten years, Cambodia is nonetheless the only country in the world where illiteracy, infant mortality and the number of people living below the poverty line are still on the increase. As the UN and World Bank have emphasised, those exercising political power are misappropriating international aid, the country’s resources, leaving the Cambodian people in a state of abject poverty. The donor countries – including ourselves – share the blame for this situation because there is no control of the true recipients of the aid, and a regime, known for its corruption and authoritarian excesses, is not being called to account.
Finally, what can we say about the peasants expropriated for the benefit of a Chinese company which, like other companies, is unscrupulously laying waste to entire hectares of forest? Since 1993, 50% of the Cambodian forest has been destroyed with the complicity of a corrupt government. It is time that the European Union began supporting those really engaged in the fight against corruption and striving to establish the rule of law and compliance with democratic principles, by, for example, making aid conditional upon respect for democracy, human rights and the environment.
Finally, let us force the Cambodian Government to do what is the duty of every democratically elected government, namely to respect and support democrats.
.  Mr President, during the difficult period in which Cambodia made a new beginning after dictatorship and the rampages of the Khmer Rouge, it was Son San, the president of its parliament, who became a driving force for freedom and democracy. He was a frequent visitor here in Strasbourg and an impressive partner to this House.
It is therefore all the more terrible that the attempt is now being made to silence the Cambodian Parliament and its great democratic tradition, using intimidation and terror initiated by the Prime Minister. Let me say that Sam Rainsy’s visit a fortnight ago was entirely in the tradition of the visits made by the campaigner for freedom Son San, and that Sam Rainsy deserves our wholehearted support, for without a functioning parliament, all the efforts undertaken in Cambodia by the UN and the international community will have been in vain.
Despite the great deal of money and the efforts by the international community that have been invested in Cambodia, we face the prospect of yet more general wreckage if we do not succeed in putting a stop to its government’s authoritarian tendencies and strengthening the democratic forces and parliamentary life.
.  Mr President, the European Union has been in support of Cambodia’s democratisation process since 1992. We have always assumed that Cambodia would make gradual progress on the road to democracy, but patience is now, of course, wearing thin. In the past year, the situation in Cambodia has taken a dramatic turn for the worse, the latest low point being the witch hunt against three members of the opposition, including the brave Sam Rainsy who was here two weeks ago. Good though it was to see him here, it would have been better if he had not been here and had simply been able to fulfil his opposition role in Phnom Penh. You need not take my word for it, because in the next few days, the UN envoy to Cambodia, Mr Peter Leuprecht, will be presenting his findings to the United Nations. His conclusion is simply depressing. In his four years as envoy, hardly any progress has been made.
The European Union, the Commission and the Member States have now spent a total of EUR 1 billion on the office in Phnom Penh, observation missions during elections, financial support for mine-clearing operations, and suchlike. Should we not conclude that the EU policy has simply failed? We should be able to say so.
In my view, the time for compromise is over. If the Cambodian Government does not soon respect the basic principles of democratic rule of law, such as transparency and accountability, we must suspend our support. What is, in any event, called for is a drastic reorientation of our support.
Thank you. Several years have elapsed since the end of the conflict in Cambodia, but the situation within that country continues to give rise to concern. The House was recently moved to debate violations of human rights in Cambodia along with the unacceptable treatment of women and children that constituted an affront to their human dignity.
The group in power was elected in so-called free elections. It has no concept of a state, and is either unable to engage in dialogue with the opposition or does not wish to do so. Twenty people died during the first local elections alone, and those in power did not allow the opposition access to the media. Many activists are now under arrest. Those who were arrested in the past remain in prison, and no sentence has been passed on them. Obtaining statements by force or through bribery is an everyday event. Corruption is widespread. These are all features of political life in Cambodia and of how the system of justice operates there. The attitude of the Cambodian Ministry for cults and religion is significant. It recently issued an edict banning the missionary activities of Christian churches, which led to anti-Christian protests. Religious discrimination, restrictions on the right of assembly and freedom of speech, threats and intimidation by political leaders all amount to serious infringements of the nation’s and the individual’s right to freedom. We therefore appeal for respect for human rights, an end to persecution and to the intimidation of human rights defenders. We also support the European Parliament’s resolution. Thank you.
Mr President, Commissioner, the people of Cambodia have suffered extensively for many decades from the catastrophic effects of a totalitarian government and high-level official corruption. At present, those in the country who have fought endlessly for justice and reform are once again under severe government-led persecution. They include the three opposition leaders, Sam Rainsy, Chea Poch and Cheam Channy, whose parliamentary immunity was recently lifted for obvious political reasons and using dubious and groundless proceedings.
In passing this resolution we, the representatives of the European people, want to convey a strong and clear message to the autocratic rulers in Phnom Penh and to those who support them that the friends of Cambodia will not turn a blind eye to the ongoing attempts to eliminate the democratic opposition in that country. They will continue to support wholeheartedly those pluralistic political forces that are fighting for reform, democracy, freedom of expression and social justice.
The Commission has been following with concern the events relating to the lifting on 3 February of the parliamentary immunity of Mr Sam Rainsy, the leader of the Cambodian opposition Sam Rainsy Party, and two other members of the National Assembly. The Commission believes these events could further weaken the opposition and risk jeopardising the continuation of the democratic process in the country. Commission representatives in Brussels have also recently met Mr Rainsy, who briefed them on the recent developments.
The Commission strongly supported the issuing of an EU declaration on the subject and I can inform you that the EU declaration was brought to the personal attention of the Prime Minister by the local representative of the EU presidency.
The Commission is raising its concern over these issues in its political dialogue with Cambodian authorities, for instance at the EC-Cambodia Joint Committee meeting to be held later this year. I can also assure you that, in all its co-operation activities in Cambodia, the Commission attaches the greatest importance to democracy, good governance and respect for human rights.
I take this opportunity to call upon the political leaders in Cambodia to work constructively together to find an appropriate solution to this problem, so as to enable Cambodia to continue its progress on the road to a fully functioning democracy. At the same time, I would like to assure this House that the Commission will continue to follow these events closely, through its delegation in Phnom Penh and with the missions of EU Member States in Cambodia.
The debate is closed.
The vote will take place this afternoon following the debates.
The next item is the debate on the six motions for resolutions on Saudi Arabia(1).
Mr President, it is good that we should have today a joint resolution focussing attention on the human rights situation in Saudi Arabia. On the Arabian peninsula, just as in certain Swiss cantons, it is women who have fundamental rights denied them. It was as recently as the 1970s that Saudi Arabia held its first local elections, in which women were denied the vote – and, as I was able to see for myself when our Gulf States delegation went to the local elections in Riyadh at the beginning of February, they still are.
What double standards, though, do we find among the Member States’ Heads of State or Government? On the one hand, they do – occasionally and quietly – make critical comments about the human rights situation in Saudi Arabia. On the other, business is booming, particularly in armaments. Yet again, alas, Germany leads the field in this respect. The statements made by the German Federal Chancellor, Gerhard Schroeder, on his visit to Saudi Arabia, speak volumes. He described Saudi Arabia as a country with enormous potential and vast financial resources. It is therefore hardly surprising that his visit saw every kind of arms deal being done – deals that certainly do nothing to make the region more peaceful and will do nothing to improve the human rights situation there. I favour a general ban on Member States of the European Union exporting weaponry, not only to China, but also to Saudi Arabia. Let us do away with double standards and stop exporting armaments.
Something else I want to address is the position of workers who are not Saudi nationals. People in EU diplomatic circles said that the term ‘slavery’ struck them as a description of the situation of such workers in Saudi Arabia. The situation of non-Saudi workers in Saudi Arabia is a fundamental issue, and one that this House really will have to debate.
Mr President, the first ever nation-wide electoral process in the history of Saudi Arabia is under way, with the local elections in Riyadh completed last month and continuing in the rest of the country until April. Riyadh had an 82% turnout of men only, even though the Saudi Arabian electoral law states that citizens are eligible to vote. The authorities have declared that women will be entitled to vote in the future. I acknowledge that last October they ratified the UN Convention on the Elimination on all Forms of Discrimination against Women. Those elections were witnessed by a delegation of the European Parliament and I wish to thank the authorities for the kindness and hospitality extended to all its members.
I favour a substantial strengthening of EU-Saudi relations and urge the EU institutions to increase our presence in the region. I welcome the enactment of new codes of judicial procedure and criminal procedure and the establishment of a standing committee to investigate complaints of torture and a national programme to eliminate poverty. I hope these very positive moves will translate into practice on the ground very soon.
I know that centuries of cultural and religious practice separate the EU and Saudi Arabia. However, I must urge the Saudi Arabian authorities to lift the restrictions on women's freedom, including the prohibition to drive, to work, to hold public office – restrictions on their very legal personality. While countering terrorism and fundamentalism is essential, we must at the same time safeguard basic human and civil freedoms. I would also urge more tolerance in relation to religious freedom.
I look forward to very fruitful relations continuing between the EU and Saudi Arabia. I am particularly concerned here as a woman and a public representative of a small country that up to 30 years ago had prohibitions on women's rights in many areas; women were not even allowed to work once they got married. We have come a long way. We do not always get it right in our part of the world, but let us look at the women's issue in Saudi Arabia and move ahead on that together.
Mr President, Commissioner, a country that in the 21st century does not allow women to exercise their voting rights, surely cannot be included on the list of the world's democracies. A country that in the 21st century treats women socially and politically the way that Saudi Arabia does, unquestionably cannot be regarded as a civilised nation. Such a country should have been subjected to the most fierce international pressure and total isolation until drastic reforms were urgently brought about.
Yet we Europeans, who pride ourselves on being the guardians of human rights and the defenders of gender equality, do nothing more than pass semi-polite, mildly reprimanding resolutions which we know for sure will have not the slightest impact. At the same time, we continue through lucrative trade and defence contracts – some Member States more than others – to fully support the dictatorial regime in power in Saudi Arabia. It is shameful.
– Mr President, ladies and gentlemen, the visit to Riyadh and Jeddah by the Delegation for relations with the Gulf States was extremely useful, both in terms of increased collaboration between the European Parliament and countries such as Saudi Arabia, which are vital for Middle East stability, and in terms of improved understanding between different cultures and religions.
We met many representatives of the political and economic world, of the media and of what is termed “civil society”, although that does not currently exist as such in Saudi Arabia, due to the ban on associations and the establishment of political parties. We were in the Saudi capital during the week of the first elections, which were only held on a municipal level but which represented a first small step towards the necessary political and social reforms.
However, the exclusion of women from the vote cast a dark shadow over the credibility of the entire process. We reminded all our contacts that it was unacceptable to deny women the right to vote. We repeated the same message to the Prince Regent, Abdullah, himself, who appeared to concur but replied that it would take time. In the meantime, a few days ago, the statement by the Saudi Foreign Minister was released, announcing that women would take part in the next elections. We therefore remain confident that words will be followed up by action.
Women today represent a vital driving force in the development of the much-hoped-for democratic institutions. Many of them are cultured and well-educated and have responsible roles in various sectors of society. Persons we met who are active in promoting women’s interests are trying energetically and tenaciously to make women more aware of their rights. It is obvious that much still has to be done in terms of respect for the rights of women and for civil and, above all, human rights in general, including those of the numerous foreign workers operating in the country. Today, the country is faced with conflicting demands from those seeking greater openness for Saudi society and those who prefer to maintain the . However, the impression is that it will be difficult to turn the clock back.
Everyone we met emphasised the Saudi commitment to the fight against terrorism and religious fundamentalism, which, as we know, has found a disturbingly fertile breeding-ground in the country. We should stress that a constant theme, and one which, I believe, deserves our support, was the request for closer relations between Europe and Saudi Arabia, with the aim of achieving the shared goals of peace, stability, political reform and economic cooperation. In particular, we need to give joint support for efforts to eliminate the causes of terrorism and put an end to the Israeli-Palestinian conflict. Additionally, Saudi Arabia is insistently asking the European institutions to increase their presence in the country and to strengthen economic and commercial ties. I believe it is vital to intensify contacts on all fronts, particularly in this sensitive transitional phase.
One final point to bear in mind is that even the most reformist of the Saudis are asking us in the West not to impose our model of society and democracy and to give them the necessary time to take action, even if this does not always match our expectations.
Mr President, Commissioner, the municipal elections in Saudi Arabia do indeed represent a significant step forward in terms of the political reforms that country is undertaking; we should acknowledge this just as it is acknowledged in the resolution we are presenting today. Nevertheless, the fact that women quite literally suffer segregation and have not been able to vote or stand for office is a blatant anachronism.
Women suffer incomprehensible and unacceptable restrictions in terms of freedom of movement — they are not even allowed to drive — work opportunities, legal personality and legal representation in judicial processes.
Furthermore, the precarious conditions suffered by the immigrant population as a whole is to be regretted, and in this case too, women are particularly affected.
If Saudi Arabia wants to be recognised internationally as a modern state that respects human rights, it must, as a minimum, respect the rights laid down in the Convention on the elimination of all forms of discrimination against women, to which — I would remind you — Saudi Arabia is a contracting party.
In particular, Article 7 of that Convention states that the contracting parties must take all appropriate measures to eliminate discrimination against women in the political and public life of the country, and in particular they must guarantee women’s right to vote in all elections and to be elected, and also to participate in the creation of State policy and its implementation. In the recent municipal elections, this article has clearly not been complied with.
Furthermore, we should remember that, according to Amnesty International, at least 31 people were put to death during 2004. We must therefore once again call for the abolition of the death penalty, as the European Union has been doing for a long time.
It is important to maintain good relations with Saudi Arabia, and this offers an opportunity for both parties to contribute to greater understanding between peoples and cultures.
Nevertheless, precisely in the interests of these good relations, Saudi Arabia should not be another example of the double standards sometimes shown by the European Union when considering democratisation and respect for human rights in the world. The credibility of the European Union is once again at stake.
– Mr President, it is impossible to avoid feeling a mixture of both encouragement and regret following the first local elections in Saudi Arabia.
Encouragement, because these elections are a first significant step towards the political democratisation of that country. We must give our clear support to this process, because the act of choosing between different voting slips and then placing them in the ballot box constitutes an undoubtedly positive social development for the Saudi people.
However, not everyone was entitled to make this gesture, which is something I regret profoundly. Although this election was based on universal suffrage, women were deprived of this right in Saudi Arabia, just as they are deprived of other rights, such as the right to drive. Our Parliament sent a delegation to these elections, and our fellow MEPs on the spot did not fail to point out how surreal this situation appeared to them and emphasised that it cannot last. Fortunately, we are not alone because, I am pleased to say, senior Saudi figures have publicly expressed their determination to see this situation change.
While globalisation can involve threats and risks, it is also a way of obtaining an exceptional degree of openness towards others. In the age of the Internet and satellites, no society can remain cut off and unaware of the need to respect the universal dignity of both men and women. I hope this message will also be heard in Riyadh. Without, naturally, wishing to give lessons in democracy, there is still much that has to be said about the situation in Saudi Arabia in terms of respect for religious freedom or the huge challenges represented by the fight against terrorism in the region.
However, I would like to end on a positive note: our political dialogue with the Saudi authorities must remain calm and cordial, but it must also be frank. Let us have the courage to face up to the real problems and find solutions to them!
Mr President, the European Commission thanks Parliament for bringing forward this resolution on Saudi Arabia. It is a well-drafted and balanced resolution, which has the merit of pointing out the positive and less positive aspects of the Saudi elections and the on-going reform process. The Commission also welcomes the visit to Saudi Arabia by the European Parliament's Delegation for Relations with the Gulf Cooperation Council, and encourages it to pursue its efforts.
The Commission shares Parliament’s view on the need to promote a substantial strengthening of EU-Saudi relations. In June 2004, the European Council adopted an EU Strategic Partnership for the Mediterranean and the Middle East. That document reflected EU political will to intensify efforts to resolve conflicts, ease tension, build trust, strengthen governance and improve the lives of the people living on the shores of the Mediterranean and in the Middle East, and not least to address the situation faced by women in some of these countries.
Our current EU-Gulf Cooperation Council Agreement and our future Free Trade Area Agreement - which will include human rights as an essential element - will remain the framework for our cooperation. However, we will be further developing our relations with each Gulf country according to its particular needs, capacities and will to move towards.
The European Union’s determination to promote both stability and change throughout the region is at the core of this process. Indeed, we must pursue stability through change and reform: political and economic reforms are needed for the region’s development and the well-being of its peoples.
The Commission, as you know, is keen that an initiative for reform should come from within the region itself. This requires that the region speak out clearly in favour of political, economic and social reform. Whilst reforms cannot be imposed from the outside, they can be encouraged. For example, the EU should encourage the Saudi Government to accelerate the pace of reforms that contribute towards women’s empowerment.
The EU will continue to raise such issues in its official contacts with the Saudis, not least at the next EU-Gulf Cooperation Council ministerial meeting to be held in Bahrain on 5 April.
In addition, Saudi Arabia has now been included as one of the countries on which the European Initiative for Democracy and Human Rights can focus. That means we will assess initiatives from NGOs willing to support the efforts made in the region.
The debate is closed.
The vote will take place next.
We will now move to the vote.
Mr President, can I just point out that the versions in some languages do not list the Group of the European People’s Party (Christian Democrats) and European Democrats as having signed the resolution? That of course we did, and we support it wholeheartedly.
Yes, it is clearly from six political groups, Mr Posselt, and that includes the PPE-DE Group.
Mr President, with the agreement of the Group of the Greens/European Free Alliance I should like to amend the wording of the new paragraph 2a to read: '... calls on the Saudi Arabian Government to lift restrictions on women's free movement (including the to drive) - there is a change of word there -, on employment opportunities, on their legal personality and on their representation in judicial process'.
I declare the session of the European Parliament adjourned.